Exhibit 10.1

EXECUTION VERSION

CONFIDENTIAL



Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.













LICENSE AGREEMENT

BY AND BETWEEN

OCULAR THERAPEUTIX, INC.

AND

AFFAMED THERAPEUTICS LIMITED









--------------------------------------------------------------------------------

CONFIDENTIAL

TABLE OF CONTENTS



ARTICLE I DEFINITIONS

1

ARTICLE II LICENSES; EXCLUSIVITY

16

Section 2.01

Grant of Licenses.‌

16

Section 2.02

Rights to Sublicense or Subcontract‌

16

Section 2.03

No Other Rights and Retained Rights‌

17

Section 2.04

Knowledge Transfer‌

17

Section 2.05

Product Data and Regulatory Documents‌

18

Section 2.06

In-License Agreements‌

18

Section 2.07

Exclusivity‌

19

Section 2.08

Exports and Resale‌

20

ARTICLE III GOVERNANCE

21

Section 3.01

General‌

21

Section 3.02

Membership.‌

23

Section 3.03

Meetings‌

24

Section 3.04

JC Decision Making‌

24

Section 3.05

Executive Officers; Disputes‌

24

Section 3.06

Final Decision-Making Authority‌

25

Section 3.07

Limitations on Decision-Making‌

25

Section 3.08

Scope of Governance‌

26

Section 3.09

Alliance Managers‌

26

ARTICLE IV DEVELOPMENT

26

Section 4.01

Development in the Field in the Territory‌

26

Section 4.02

Development Costs‌

27

Section 4.03

Development Reports‌

28

Section 4.04

Records‌

29

Section 4.05

Development and Commercialization in South Korea‌

29

ARTICLE V REGULATORY

29

Section 5.01

Regulatory Filings‌

29

Section 5.02

In-Market Release; Secondary Packaging‌

30

ARTICLE VI COMMERCIALIZATION

31

i

--------------------------------------------------------------------------------

Section 6.01

General‌

31

Section 6.02

Promotional Materials‌

31

Section 6.03

Commercialization Reports‌

31

Section 6.04

Commercialization Efforts‌

31

Section 6.05

Standards of Conduct‌

31

Section 6.06

Trademarks; Use of Names‌

32

ARTICLE VII MANUFACTURE AND SUPPLY

32

Section 7.01

Supply‌

32

Section 7.02

Serialization‌

32

Section 7.03

Ocular Supply Chain Security Requirements.‌

33

ARTICLE VIII PAYMENTS

33

Section 8.01

Upfront Payment‌

33

Section 8.02

Clinical Development Milestone and Clinical Development Support Payments‌

34

Section 8.03

Commercial Milestone Payments‌

35

Section 8.04

Royalties‌

35

Section 8.05

Product Royalty Reduction‌

36

Section 8.06

Royalty Payments and Reports‌

37

Section 8.07

Recordkeeping‌

37

Section 8.08

Currency Conversion‌

38

Section 8.09

Methods of Payment‌

38

Section 8.10

Taxes‌

38

Section 8.11

Late Payments‌

40

ARTICLE IX INTELLECTUAL PROPERTY

40

Section 9.01

Ownership‌

40

Section 9.02

Prosecution of Patent Rights‌

41

Section 9.03

Enforcement and Defense‌

41

Section 9.04

Defense of Third Party Infringement and Misappropriation Claims‌

43

ARTICLE X DATA SECURITY AND ADVERSE DRUG EVENTS AND REPORTS

44

Section 10.01

Data Security‌

44

Section 10.02

Complaints‌

44

Section 10.03

Adverse Drug Events‌

45

ii

--------------------------------------------------------------------------------

Section 10.04

No Admissions by Licensee in Response to Product Complaints that May Be Adverse
to Ocular‌

45

ARTICLE XI REPRESENTATIONS, WARRANTIES, AND COVENANTS

45

Section 11.01

Mutual Representations and Warranties‌

45

Section 11.02

Mutual Covenants‌

46

Section 11.03

Additional Ocular Warranties‌

46

Section 11.04

Additional Licensee Warranties and Covenants‌

47

Section 11.05

Anti-Corruption‌

48

Section 11.06

Exportation of Data‌

50

Section 11.07

Disclaimer‌

50

Section 11.08

Limitation of Liability‌

50

ARTICLE XII CONFIDENTIALITY

51

Section 12.01

Generally‌

51

Section 12.02

Exceptions‌

51

Section 12.03

Permitted Disclosures‌

52

Section 12.04

Publicity‌

52

Section 12.05

Publications‌

53

Section 12.06

Injunctive Relief‌

53

ARTICLE XIII INDEMNIFICATION

53

Section 13.01

Indemnification by Ocular‌

53

Section 13.02

Indemnification by Licensee‌

54

Section 13.03

Procedure‌

54

Section 13.04

Insurance‌

54

ARTICLE XIV TERM AND TERMINATION

55

Section 14.01

Term‌

55

Section 14.02

Termination for Breach‌

55

Section 14.03

Termination for Bankruptcy and Rights in Bankruptcy‌

55

Section 14.04

Termination on Ocular’s Change in Control‌

56

Section 14.05

Termination at Will by Licensee‌

56

Section 14.06

Effect of Termination‌

56

Section 14.07

Survival; Accrued Rights‌

58

ARTICLE XV DISPUTE RESOLUTION; GOVERNING LAW

58

Section 15.01

Arbitration‌

58

iii

--------------------------------------------------------------------------------

Section 15.02

Choice of Law‌

60

Section 15.03

Language‌

60

ARTICLE XVI ASSIGNMENT AND ACQUISITIONS

60

Section 16.01

Assignment‌

60

Section 16.02

Acquisitions‌

60

ARTICLE XVII MISCELLANEOUS

61

Section 17.01

Force Majeure‌

61

Section 17.02

Entire Agreement‌

61

Section 17.03

Severability‌

61

Section 17.04

Notices‌

61

Section 17.05

Agency‌

62

Section 17.06

No Waiver‌

62

Section 17.07

Cumulative Remedies‌

63

Section 17.08

Third Party Beneficiary Rights‌

63

Section 17.09

Performance by Affiliates, Sublicensees or Subcontractors‌

63

Section 17.10

Counterparts‌

63



LIST OF EXHIBITS

Exhibit A – List of Ocular Patent Rights Existing as of the Effective Date

Exhibit B – Initial Development Outline

Exhibit C – Trademark License Agreement

Exhibit D – Form of Annual Compliance Certification







iv

--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”) is made and entered into as of October
29, 2020, (“Effective Date”) between Ocular Therapeutix, Inc., a corporation
organized and existing under the laws of Delaware with a principal place of
business at 24 Crosby Drive Bedford, MA  01730 (“Ocular”), and AffaMed
Therapeutics Limited a Corporation duly organized and existing under the laws of
Hong Kong, with a principal place of business at Room 3306-3307, Two Exchange
Square, 8 Connaught, Hong Kong (“Licensee”).

Ocular and Licensee may be referred to herein individually as a “Party” and
collectively as the “Parties”.

RECITALS

WHEREAS, Ocular is the owner of, or otherwise controls, the Ocular Technology in
the Territory (each as defined below);

WHEREAS, Ocular has expertise in the development of biopharmaceutical products
and desires to further Develop and Manufacture the Licensed Products to enable
Licensee’s Commercialization thereof (each as defined below);

WHEREAS, Licensee has commercial capabilities in the Territory, and is
interested in obtaining an exclusive license to Develop and Commercialize the
Licensed Products in the Territory; and

WHEREAS, the Parties desire to collaborate to Develop and Commercialize the
Licensed Products in the Territory;

NOW THEREFORE, the Parties agree as follows:

ARTICLE I



DEFINITIONS

Section 1.01"AC" means allergic conjunctivitis.

Section 1.02“Accounting Standards” means, United States Generally Accepted
Accounting Principles or International Financial Reporting Standards, as
applicable, in each case, consistently applied.

Section 1.03“Affiliate” means, with respect to an entity, any corporation or
other business entity controlled by, controlling, or under common control with
such entity, with “control” meaning (a) direct or indirect beneficial ownership
of at least fifty percent (50%) of the voting stock of, or at least a fifty
percent (50%) interest in the income of, the applicable entity (or such lesser
percentage that is the maximum allowed to be owned by a foreign entity in a
particular jurisdiction and is sufficient to grant the holder of such voting
stock or interest the

1

--------------------------------------------------------------------------------

power to direct the management and policies of such entity) or (b) possession,
directly or indirectly, of the power to direct the management and policies of an
entity, whether through ownership of voting securities, by contract relating to
voting rights or corporate governance or otherwise.  Notwithstanding the
foregoing, CBC Group and its portfolio companies shall not be deemed Affiliates
of Licensee.

Section 1.04“API” means active pharmaceutical ingredient.

Section 1.05“Arising IP” means any invention (whether patentable or not)
conceived, reduced to practice, authored, created or developed (a) solely by or
on behalf of a Party or any of its Affiliates or (b) jointly by or on behalf of
the Parties or any of their Affiliates in the course of its activities under
this Agreement during the Term (“Joint Arising IP”).

Section 1.06“Arising Patent Rights” means Patent Rights claiming Arising IP.

Section 1.07“Arising Product IP” means any Arising IP that specifically relates
to any Licensed Product, including any method of use therefor and is not
generally applicable to compounds and products. Arising Product IP includes the
Licensee Product Data.

Section 1.08“Arising Product Patent Rights” means Patent Rights claiming Arising
Product IP.

Section 1.09“Business Day” means a day other than (a) a Saturday or a Sunday or
(b) a day on which banking institutions in Boston, Massachusetts, or in Beijing,
China are authorized or required by Law to remain closed.

Section 1.10“Calendar Quarter” means the respective periods of three (3)
consecutive calendar months ending on March 31, June 30, September 30 and
December 31.

Section 1.11“Calendar Year” means the respective periods of twelve (12) months
commencing on January 1 and ending on December 31.

Section 1.12“Change in Control” means, as to a Party, the (i) consolidation or
merger of such Party with or into any person or entity as a result of which the
beneficial owners of the outstanding voting securities or other ownership
interests of such Party immediately prior to such transaction have beneficial
ownership of fifty percent (50%) or less of the outstanding voting securities or
other ownership interests of such surviving person or entity immediately
following such transaction, or (ii) sale, transfer or other disposition of all
or substantially all of the assets of such Party related to this Agreement, or
(iii) acquisition by any person or entity, or group of persons or entities
acting in concert, of beneficial ownership of fifty percent (50%) percent or
more of the outstanding voting securities or other ownership interests of such
Party or the power, directly or indirectly, to elect a majority of the members
of such Party’s board of directors or similar governing body, or (iv)
acquisition by any person or entity, or group of persons or entities acting in
concert, of the power to direct the management or policies of such Party.

2

--------------------------------------------------------------------------------

Section 1.13“Clinical Trial” means any clinical study involving the
administration of a product to a human subject for the purpose of evaluating the
safety, efficacy, performance or other characteristic of such product.

Section 1.14“Commercialization” or “Commercialize” means, with respect to a
pharmaceutical product, any and all activities directed to the marketing,
promotion, importation, distribution, pricing, Reimbursement Approval, offering
for sale, or sale of such pharmaceutical product, and interacting with
Regulatory Authorities regarding the foregoing.  Commercialization shall exclude
Manufacturing.

Section 1.15“Commercially Reasonable Efforts” means, with respect to the
performing Party under this Agreement, the carrying out of obligations of such
Party in a diligent, expeditious and sustained manner with efforts and resources
that are consistent with the efforts and resources typically used by
biopharmaceutical companies of similar size and resources as such Party in the
exercise of its commercially reasonable business practices with respect to the
Development, Manufacture or Commercialization of products (as applicable) that
are wholly owned by such biopharmaceutical companies and having market
potential, profit potential and strategic value and of a stage in Development or
product life comparable to that of Licensed Product(s), including reasonably
necessary personnel, based on conditions then prevailing and taking into account
issues of safety and efficacy, product profile, difficulty in Developing such
Licensed Product, competitiveness of alternative Third Party products in the
marketplace, the patent or other proprietary position of such Licensed Product,
the regulatory structure involved and the potential profitability of such
Licensed Product, as applicable.

Section 1.16“Competing Product” means: (a) for DEXTENZA, any product that is
directly competitive with DEXTENZA, including any biopharmaceutical product
intended for the same indications in the Field as DEXTENZA; and (b) for OTX-TIC,
any product that is administered as a intracameral insert, is intended for the
same indication in the Field as OTX-TIC, is directed to the same biological
target as OTX-TIC and has the same mechanism of action as OTX-TIC.

Section 1.17“Confidential Information” means, subject to Section 12.02(a)-(d),
Know-How and any technical, scientific, trade, research, manufacturing,
business, financial, marketing, product, supplier, intellectual property or
other information that may be disclosed by one Party or any of its Affiliates to
the other Party or any of its Affiliates, regardless of whether such information
is specifically designated as confidential and regardless of whether such
information is in written, oral, electronic, or other form.  Notwithstanding the
foregoing, subject to Section 12.02(a)-(d), all information that (a) was
disclosed prior to the Effective Date by or on behalf of either Party or any of
its Affiliates under, and subject to, the Mutual Confidentiality and
Non-Disclosure Agreement between the Parties with an effective date of [**]
(“Confidentiality Agreement”) and (b) is “Confidential Information” as defined
in the Confidentiality Agreement, shall be deemed “Confidential Information”
hereunder.

Section 1.18“Controlled” means, subject to Section 2.06 and Section 16.02, with
respect to a Party, any Know-How, Patent Right, Regulatory Documents or other
intellectual property right, that such Party or any of its Affiliates has the
ability (other than pursuant to a

3

--------------------------------------------------------------------------------

license granted to such Party under this Agreement) to grant to the other Party
a license or sublicense to, or other right with respect to, such Know-How,
Patent Right, Regulatory Documents or other intellectual property right without
violating the terms of any pre-existing agreement with any Third Party.

Section 1.19“Cover”, “Covering” or “Covered” means, with respect to a product,
composition, technology, process or method and a Patent Right, that, in the
absence of ownership of, or a license granted under, a claim in such Patent
Right, the manufacture, use, offer for sale, sale or importation of such product
or composition or the practice of such technology, process or method would
infringe such claim (or, in the case of a claim of a pending patent application,
would infringe such claim if it were to issue as a claim of an issued patent).

Section 1.20“Development” means formulation, pre-clinical and clinical
development activities, including (i) Clinical Trials of such pharmaceutical
compound or product and (ii) preparation, submission, review, and development of
data or information for the purpose of submission to a Regulatory Authority to
obtain authorization to conduct clinical trials or obtain Regulatory Approval of
such pharmaceutical product.  Development shall include Clinical Trials
initiated following receipt of Regulatory Approval, but shall exclude
Manufacturing and Commercialization.

Section 1.21“Development Plan” means the plan setting out activities to be
undertaken in Developing the Licensed Products in the Field in the Territory,
together with estimated timelines for such activities, including the proposed
clinical trials, registry studies and regulatory plans, as well as outlining the
key elements involved in obtaining Regulatory Approval of the Licensed Products
in the Field in the Territory, as may be amended from time to time in accordance
with Section 4.01, which plan shall include in reasonable detail (a) Development
activities reasonably anticipated to be undertaken by the Ocular Entities with
respect to the Licensed Products in the Field in the Territory, (b) Development
activities required to be undertaken by the Licensee Entities, (c) the endpoints
for all clinical trials contemplated by such plan, and (d) regulatory activities
and interactions anticipated to be conducted by the Ocular Entities in support
of Regulatory Approval of the Licensed Products in the Field in the Territory,
including planned Regulatory Filings to be submitted in connection with such
approvals.

Section 1.22“DEXTENZA” means an ophthalmic insert containing 0.4 mg of
dexamethasone for intracanalicular use in the treatment of ocular inflammation
and pain following ophthalmic surgery and the treatment of allergic
conjunctivitis.

Section 1.23“Dollars” or “$” means the legal tender of the United States.

Section 1.24“Drug Approval Application” means a New Drug Application as defined
in the FD&C Act, or an equivalent application filed with any Regulatory
Authority in any country other than the United States.

Section 1.25“Existing In-License Agreement” means the [**] Agreement between
[**] and Ocular dated [**].

4

--------------------------------------------------------------------------------

Section 1.26“FDA” means the U.S. Food and Drug Administration or any successor
agency thereto.

Section 1.27“FD&C Act” means the U.S. Federal Food, Drug, and Cosmetic Act, 21
U.S.C. § 301 et seq., as amended from time to time.

Section 1.28“Field” means, (a) with respect to DEXTENZA, post-operative /
cataract surgery and allergic conjunctivitis; and (b) with respect to OTX-TIC,
open angle glaucoma and ocular hypertension.

Section 1.29“First Commercial Sale” means, with respect to a product in a
Jurisdiction, the first sale for end use or consumption of such product in such
Jurisdiction in an arms’ length transaction to a Third Party following receipt
of applicable Regulatory Approval of such product in such Jurisdiction.  Sales
for test marketing or clinical trial purposes shall not constitute a First
Commercial Sale.

Section 1.30“Functional Sublicensee” means a Third Party distributor or
distribution service provider in any Jurisdiction in the Territory that (a) is
not a Sublicensee and (b) makes any upfront, royalty, or other payments (other
than or in addition to payments for supply of Licensee Products) to Licensee or
any of its Affiliates or Sublicensees with respect to any Licensee Product or
performs material Commercialization activities beyond the mere distribution of
Licensed Products.

Section 1.31“Generic Product” means, as to a Licensed Product, any
pharmaceutical product that (a) contains the same active pharmaceutical
ingredient as such Licensed Product; (b) is sold by a Third Party that is not a
licensee or Sublicensee of Licensee or any of its Affiliates and that has not
otherwise been authorized by Licensee or any of its Affiliates, under a
Regulatory Approval granted by a Regulatory Authority to such Third Party
pursuant to an abbreviated Regulatory Approval process that is based upon or
relies upon the Regulatory Approval granted by such Regulatory Authority for the
Licensed Product; and (c) is lawfully substitutable for the Licensed Product.

Section 1.32“Global Brand Strategy” means the global brand strategy that
determines, among other aspects, product positioning, market access strategies,
messaging strategies, trademark layout and logos, all as determined by Ocular
for Licensed Products and updated from time to time and provided to Licensee.

Section 1.33“Global Medical Affairs Strategy” means the global Medical Affairs
strategy for Licensed Products, as determined by Ocular and updated from time to
time and provided to Licensee.

Section 1.34“Global Study” means any clinical trial for any Licensed Product
that (a) is conducted, in whole or in part, by any Ocular Entity and (b) is
designed to be sufficient to support Regulatory Approval by the FDA or the EMA,
at a minimum.

5

--------------------------------------------------------------------------------

Section 1.35“Good Clinical Practices” or “GCP” means the then-current good
clinical practice standards, practices, and procedures promulgated or endorsed
by any applicable Regulatory Authority as set forth in the guidelines imposed by
such Regulatory Authority, as may be updated from time to time.

Section 1.36“Good Laboratory Practices” or “GLP” means the then-current good
laboratory practice standards, practices, and procedures promulgated or endorsed
by any applicable Regulatory Authority as set forth in the guidelines imposed by
such Regulatory Authority, as may be updated from time to time.

Section 1.37“Good Manufacturing Practices” or “GMP” means the then-current good
manufacturing practice standards, practices, and procedures promulgated or
endorsed by any applicable Regulatory Authority as set forth in the guidelines
imposed by such Regulatory Authority, as may be updated from time to time.

Section 1.38“Good Pharmacovigilance Practices” or “GVP” means the then-current
good pharmacovigilance practice standards, practices, and procedures promulgated
or endorsed by any applicable Regulatory Authority as set forth in the
guidelines imposed by such Regulatory Authority, as may be updated from time to
time.

Section 1.39“Governmental Authority” means any federal, national, multinational,
state, provincial, country, city or local government or any court, arbitrational
tribunal, administrative agency or commission or government authority acting
under the authority of any federal, national, multinational, state, provincial,
country, city or local government.

Section 1.40“IND” means an Investigational New Drug application for submission
to the FDA or any equivalent counterpart application in any country other than
the United States (including, e.g., a clinical trial application in Mainland
China), including all supplements and amendments thereto.

Section 1.41“Indication” means the intended use of a product for the treatment,
control, mitigation, prevention or cure of a distinct recognized human disease
or condition, or of a manifestation of a recognized human disease or condition,
or for the relief of symptoms associated with a recognized human disease or
condition.

Section 1.42“Initial Development Outline” means the initial outline of the
development strategy for the Licensed Product in the Territory attached hereto
as Exhibit B.

Section 1.43“In-License Agreement” means any agreement between Ocular or any of
its Affiliates, on the one hand, and one or more Third Parties, on the other
hand, entered into prior to or after the Effective Date pursuant to which Ocular
acquires Control of any Know-How or Patent Right that Covers the Development,
Manufacture or Commercialization of any Licensed Product in the Field in the
Territory, that Licensee has accepted as an In-License Agreement under Section
2.06, including the Existing In-License Agreement.

6

--------------------------------------------------------------------------------

Section 1.44“Joint Global Study” means a Global Study which includes clinical
sites in the Territory and is designed to be sufficient to support Regulatory
Approval in Greater China, for which Licensee elects to participate pursuant to
Section 4.01(c) and is responsible for paying a portion of costs as set forth in
Section 4.02(b).

Section 1.45“Jurisdiction” means each of the following: Mainland China, Taiwan,
Hong Kong, Macau (“collectively, “Greater China”), South Korea, Brunei,
Cambodia, Indonesia, Laos, Malaysia, Myanmar, the Philippines, Singapore,
Thailand and Vietnam.

Section 1.46“Know-How” means inventions (whether patentable or not),
discoveries, trade secrets, technology, information, Regulatory Documents,
formulae, practices, methods, knowledge, know-how, processes, procedures,
experience, results and test data (including physical, chemical, biological,
toxicological, pharmacological, clinical, veterinary, analytical and quality
control data), dosage regimens, control assays, product specifications,
manufacturing, and marketing, pricing, distribution cost and sales data and
descriptions; but excluding Patent Rights.

Section 1.47“Law” means any law, statute, rule, regulation, order, judgment,
standard or ordinance of any Governmental Authority.

Section 1.48“Licensed Product” means each of (a) DEXTENZA in the form of
dexamethasone formulated in an intracanalicular insert, and (b) OTX-TIC in the
form of a sustained release travoprost intracameral insert. For clarity, any
other Ocular products are not Licensed Products.

Section 1.49“Licensee Entity” means, as applicable, (a) Licensee, (b) any of
Licensee’s Affiliates or (c) any Sublicensee or Subcontractor of Licensee with
respect to any Licensed Product.

Section 1.50“Licensee Know-How” means all Know-How that is: (a) Controlled as of
the Effective Date or during the Term by Licensee or any of its Affiliates; and
(b) necessary for the Development, Manufacture or Commercialization of any
Licensed Product; and (c) incorporated or generated by Licensee in the
Development or Commercialization of the Licensed Product; but excluding all
Arising Product IP assigned by Licensee to Ocular pursuant to Section 9.01(c).

Section 1.51“Licensee Patent Rights” means all Patent Rights that: (a) are
Controlled as of the Effective Date or during the Term by Licensee or any of its
Affiliates; and (b) Cover any Licensed Product or their respective Development,
Manufacture or Commercialization; and (c) are incorporated or generated by
Licensee in the Development or Commercialization of the Licensed Product; but
excluding Arising Product Patent Rights assigned to Licensee pursuant to Section
9.01(c).

Section 1.52“Licensee Sole Arising Patent Rights” means Patent Rights claiming
Arising Product IP conceived, reduced to practice, authored, created or
developed solely by or on behalf of Licensee or any of its Affiliates.

7

--------------------------------------------------------------------------------

Section 1.53“Licensee Technology” means Licensee Know-How and Licensee Patent
Rights.

Section 1.54“Local Study” means any Territory-specific registrational studies
that are conducted by a Licensee Entity or, to the extent set forth in Section
4.01(b), by an Ocular Entity, in the Territory with respect to the Licensed
Product; but excluding all Global Studies.

Section 1.55“Mainland China” means China excluding Taiwan, Hong Kong and Macau.

Section 1.56“Manufacture” or “Manufacturing” means, as applicable, all
activities associated with the production, manufacture, process of formulating,
processing, filling, finishing, packaging, labeling, shipping, importing or
storage of pharmaceutical compounds or materials, including process development,
process validation, stability testing, manufacturing scale-up, pre-clinical,
clinical and commercial manufacture and analytical development, product
characterization, quality assurance and quality control development, testing and
release.

Section 1.57“Medical Affairs” means matters relating to information services;
publication, scientific and medical affairs; advisory and collaborative
activities with opinion leaders and professional societies including medical
education, symposia and other medical programs and communications; but excluding
other Development activities.

Section 1.58“NDA” means a New Drug Application (as more fully described in 21
C.F.R. 314.50 et seq. or its successor regulation) and all amendments and
supplements thereto filed with the FDA, or any equivalent filing in a country or
jurisdiction other than the United States.

Section 1.59“Net Sales” means the amount received for the sale of a particular
Licensed Product to a Third Party (other than a Licensee Entity) by Licensee or
any of its Affiliates, Sublicensees or Functional Sublicensees for
consideration, reduced by the following amounts to the extent such items are
customary under industry practices and to the extent such amounts are included
in the gross sales price, all as calculated in accordance with Accounting
Standards, consistently applied:

(a)discounts (including trade, quantity and cash discounts) actually allowed,
cash and non-cash coupons, retroactive price reductions, and charge-back
payments and rebates granted to any Third Party (including to governmental
authorities, purchasers, reimbursers, customers, distributors, wholesalers, and
group purchasing and managed care organizations or entities (and other similar
entities and institutions));

(b)credits or allowances, if any, on account of price adjustments, recalls,
claims, damaged goods, rejections or returns of items previously sold (including
Licensed Product returned in connection with recalls or withdrawals) and amounts
written off by reason of uncollectible debt; provided that, if the debt is
thereafter paid, the corresponding amount shall be added to the Net Sales of the
period during which it is paid;

8

--------------------------------------------------------------------------------

(c)rebates (or their equivalent), chargebacks and retroactive price adjustments
and any other similar allowances granted by a Licensee Entity (including to
governmental authorities, purchasers, reimbursers, customers, distributors,
wholesalers, and group purchasing and managed care organizations and entities
(and other equivalent entities and institutions)) which effectively reduce the
selling price or gross sales of the Licensed Product;

(d)insurance, customs charges, freight, postage, shipping, handling, and other
transportation costs incurred by a Licensee Entity in shipping Licensed Product
to a Third Party; and

(e)to the extent separately stated on purchase orders, invoices or other
documents of sale, any sales or use tax, value added tax, goods and services
tax, or similar tax, levied directly on the sale of a Licensed Product, that are
paid to the taxing authority by or on behalf of a Licensee Entity, but excluding
any taxes paid on the income from such sales.

If non-monetary consideration is received by a Licensee Entity for any Licensed
Product in the relevant Jurisdiction, Net Sales will be calculated based on the
average price charged for such Licensed Product, as applicable, during the
preceding royalty period, or in the absence of such sales, the fair market value
of the Licensed Product, as applicable, as determined by the Parties in good
faith. Notwithstanding the foregoing, Net Sales shall not be imputed to
transfers of Licensed Products, as applicable, for use in clinical trials,
non-clinical development activities or other development activities with respect
to Licensed Products by or on behalf of the Parties, for bona fide charitable
purposes or for compassionate use or for Licensed Product samples, if no
monetary consideration is received for such transfers.

Section 1.60“NMPA” means the National Medical Product Administration of China
(formerly known as the China Food and Drug Administration), including its
divisions and the Center for Drug Evaluation, and local counterparts thereto,
and any successor agency or authority thereto having substantially the same
function.

Section 1.61“Ocular Entity” means, as applicable, (a) Ocular, (b) any of
Ocular’s Affiliates or (c) any direct or indirect licensee, sublicensee or
contractor of Ocular with respect to any Licensed Product.

Section 1.62“Ocular Know-How” means all Know-How that is both (a) Controlled as
of the Effective Date or during the Term by Ocular or any of its Affiliates and
(b) necessary or reasonably useful for the Development, Manufacture or
Commercialization of any Licensed Product in the Field in the Territory.

Section 1.63“Ocular Patent Rights” means all Patent Rights that both (a) are
Controlled as of the Effective Date or during the Term by Ocular or any of its
Affiliates in the Territory, and (b) Cover any Licensed Product, or its
Development, Manufacture or Commercialization, in the Field in the Territory.
 Ocular Patent Rights as of the Effective Date include those listed in Exhibit
A.

9

--------------------------------------------------------------------------------

Section 1.64“Ocular Regulatory Documents” means Regulatory Documents Controlled
by Ocular or any of its Affiliates as of the Effective Date or at any time
during the Term that relate to a Licensed Product.

Section 1.65“Ocular Technology” means Ocular Know-How and Ocular Patent Rights,
including Arising IP assigned to Ocular by Licensee pursuant to Section 9.01(c).

Section 1.66“OTX-TIC” means a bioresorbable intracameral implant containing
micronized travoprost that is injected into the anterior chamber of the eye for
the treatment of glaucoma.

Section 1.67“Patent Rights” means (a) all patents and patent applications
(including provisional applications) in any country or jurisdiction, and (b) any
substitutions, divisions, continuations, continuations-in-part, reissues,
renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates and the like.

Section 1.68“Phase 1 Clinical Trial” means a Clinical Trial, or the relevant
portion of such trial, of a product in patients in or for any Jurisdiction that
would satisfy the requirements of applicable Laws for such Jurisdiction in which
such Clinical Trial is conducted, such as 21 C.F.R. § 312.21(a), relating to
Clinical Trials conducted in the United States, or any successor regulation
thereto or foreign equivalents.

Section 1.69“Phase 2 Clinical Trial” means a Clinical Trial, or the relevant
portion of such trial, conducted in patients with a product in or for any
Jurisdiction that would satisfy the requirements of applicable Laws of the
country in which such Clinical Trial is conducted, such as 21 C.F.R.
§ 312.21(b), relating to Clinical Trials conducted in the United States, or any
successor regulation thereto or foreign equivalents.

Section 1.70“Phase 3 Clinical Trial” means a Clinical Trial, or the relevant
portion of such trial, in or for any Jurisdiction that would satisfy the
requirements of applicable Laws of the country in which such Clinical Trial is
conducted, such as 21 C.F.R. § 312.21(c), relating to Clinical Trials conducted
in the United States, or any successor regulation thereto or foreign
equivalents.

Section 1.71"POAG and OHT" means primary open angle glaucoma and ocular
hypertension.

Section 1.72"POPI" means post-operative pain and inflammation.

Section 1.73“Product Materials” means tangible Licensed Products.

Section 1.74“Regulatory Approval” means, with respect to a particular regulatory
jurisdiction, any approval, product or establishment license, registration or
authorization of any Governmental Authority (other than any Reimbursement
Approval) necessary for the commercial sale of a pharmaceutical product in such
regulatory jurisdiction.

10

--------------------------------------------------------------------------------

Section 1.75“Regulatory Authority” means, in a particular country or
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval in such country or jurisdiction, including (a) in the United
States, the FDA and any other applicable Governmental Authority in the United
States having jurisdiction over pharmaceutical products, (b) in the European
Union, the European Medicines Agency (“EMA”), (c) in Mainland China, the NMPA
and (d) any other applicable Governmental Authority in the Territory having
jurisdiction over pharmaceutical products.

Section 1.76“Regulatory Documents” means all (a) applications (including all
INDs and Drug Approval Applications), registrations, licenses, authorizations
and approvals (including Regulatory Approvals); (b) correspondence and reports
submitted to or received from Regulatory Authorities (including minutes and
official contact reports relating to any communications with any Regulatory
Authority) and all supporting documents with respect thereto, including all
regulatory drug lists, advertising and promotion documents, adverse event files
and complaint files; and (c) preclinical, clinical and other data results,
analyses, publications, and reports contained or referred to in any of the
foregoing; in each case ((a), (b) and (c)) relating to a Licensed Product. For
the avoidance of doubt, Regulatory Documents include Regulatory Approvals and
Regulatory Filings.

Section 1.77“Regulatory Exclusivity” means, with respect to any Jurisdiction, an
additional market protection, other than patent protection, granted by a
Regulatory Authority in such Jurisdiction which confers an exclusive
Commercialization period during which Licensee Entities have the exclusive right
to market and sell the Licensed Product in such Jurisdiction through a
regulatory exclusivity right (e.g., new drug entity exclusivity, new use or
indication exclusivity, new formulation exclusivity, orphan drug exclusivity,
pediatric exclusivity, or any applicable data exclusivity).

Section 1.78“Regulatory Filings” means all applications, filings, dossiers and
the like submitted to a Regulatory Authority for the purpose of Developing,
Manufacturing or Commercializing a product, including obtaining Regulatory
Approval from that Regulatory Authority.  Regulatory Filings include all INDs,
Drug Approval Applications and other Regulatory Approval and Reimbursement
Approval applications.

Section 1.79“Reimbursement Approval” means an approval, agreement,
determination, or other decision by any applicable Regulatory Authority or other
Governmental Authority that establishes prices at which a pharmaceutical product
may be priced, or will be reimbursed by the Regulatory Authorities or other
applicable Governmental Authorities, in a particular country or jurisdiction.

Section 1.80“Safety Data Exchange Agreement” means that agreement between the
Parties regarding receipt, investigation and reporting of product complaints,
adverse events, product recalls, and any other information related to the safety
of the Licensed Products as set forth in Section 10.03.

11

--------------------------------------------------------------------------------

Section 1.81“Secondary Packaging” means grouped or display packaging of the
Licensed Products for use in sales of multiple Licensed Product units, as
distinguished from the primary packaging of Licensed Products units provided by
Ocular to Licensee under the Supply Agreement.

Section 1.82“Serialization” means a combination of systems and procedures that
records the history of the chain of custody of the Finished Drug Product from
Licensee Entity to the point the Finished Drug Product is dispensed.

Section 1.83“Subcontractor” means a Third Party contractor engaged by a Party or
its Affiliates to conduct certain activities of such Party under this Agreement
on a fee-for-service basis, including (a) contract research organizations, (b)
contract manufacturers, and (c) distributors and distribution service providers.

Section 1.84“Sublicensee” means any Third Party to whom Licensee or any of its
Affiliates or any Sublicensee grants a license or sublicense of Licensee’s
rights under Section 2.01(a)(ii), excluding all Subcontractors.

Section 1.85“Supply Price” means: (a) for clinical supply, Ocular’s cost of
goods for the applicable Licensed Products; and (b) for commercial supply, [**]
percent ([**]%) of Ocular’s cost of goods for the applicable Licensed Products,
provided that, in the case of commercial supply, the Supply Price shall not
exceed (i) in the case of DEXTENZA, the greater of [**] percent ([**]%) of the
Net Sales for DEXTENZA or Ocular’s cost of goods therefor and (ii) in the case
of OTX-TIC, the greater of [**] percent ([**]%) of the Net Sales for OTX-TIC or
Ocular’s cost of goods therefor.

Section 1.86“Tax” means any present or future taxes, levies, imposts, duties,
tariffs, charges, assessments or fees of any nature imposed by a Governmental
Authority in the exercise of its taxing power (including interest, penalties and
additions thereto), including value-added tax or any similar tax (including but
not limited to sales, use, or goods and services tax) (“VAT”) and withholding
tax.

Section 1.87“Territory” means any Jurisdiction, or, collectively, all
Jurisdictions, as the context requires.

Section 1.88“Third Party” means any person or entity other than the Parties and
their respective Affiliates.

Section 1.89“Trade Control Laws” shall refer to U.S. laws which prohibit or
limit export, distribution or sales of goods from the United States and their
re-export from other countries into certain countries, referred to as Sanctioned
Countries. More specifically and for purpose of performing the Agreement, Trade
Control Laws shall refer to the U.S. Export Administration Regulations and the
economic sanctions, rules and regulations implemented under statutory authority
or President’s Executive Orders and administered by the U.S. Treasury
Department’s OFAC.

12

--------------------------------------------------------------------------------

Section 1.90“Trademark” means any trademark, trade name, service mark, service
name, brand, domain name, trade dress, logo, slogan or other indicia of origin
or ownership, including the goodwill and activities associated with each of the
foregoing.

Section 1.91“U.S.” or “United States” means the United States of America,
including its districts, territories and possessions.

Section 1.92“Valid Claim” means (a) an issued and unexpired claim of any Patent
Right that has not been rejected, revoked or held unenforceable, unpatentable or
invalid by a decision of a court or other Governmental Authority of competent
jurisdiction, which is not appealable or has not been appealed within the time
allowed for appeal, and which has not been abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise or (b) a claim of a pending patent application that is
being actively prosecuted and that remains pending not later than [**] following
the filing of the earliest patent application from which such claim derives
priority and that has not been cancelled, withdrawn from consideration,
abandoned, disclaimed, finally rejected or expired without the possibility of
appeal or refiling.

Section 1.93“Wholly Owned Subsidiary” means any Affiliate who is a subsidiary of
a Party and one hundred percent (100%) of whose capital stock is at the
applicable time owned by such Party and/or one or more Wholly Owned Subsidiaries
of such Party.

Section 1.94

Additional Defined Terms

Section

AAA

Section 15.01

Achieved Milestone

Section 8.02(a)

Arising IP

Section 9.01(c)

Acquired Party

Section 16.02

Acquirer

Section 16.02

Agreement

Preamble

Alliance Manager

Section 3.09

Annual Net Sales

Section 8.04

Arbitration Request

Section 15.01(a)

Bankrupt Party

Section 14.03(a)

Breaching Party

Section 14.02

Breach Notice

Section 14.02

CMC

Section 2.04(a)

CRO

Section 3.01(c)

Committee

Section 3.01(b)

Confidentiality Agreement

Section 1.17

Current Ocular Information

Section 2.04(b)

Deductible VAT

Section 8.10(b)(i)

Distributor

Section 3.01(c)

13

--------------------------------------------------------------------------------

Additional Defined Terms

Section

Effective Date

Preamble

EMA

Section 1.75

Event of Bankruptcy

Section 14.03(a)

Executive Officer

Section 3.05

Existing Acquirer Affiliates

Section 16.02

FCPA

Section 11.05(b)(i)

Government Official

Section 11.05(a)(A)

Greater China

Section 1.45

ICH

Section 10.02

[**]

Section 1.25

Indemnified Party

Section 13.03

Indemnifying Party

Section 13.03

Infringement Activity

Section 9.03

In-Market Release

Section 5.02(a)

JC

Section 3.01(a)

Joint Arising IP

Section 1.05

Licensee

Preamble

Licensee Directed Challenge Defense

Section 9.03(d)

Licensee Indemnitees

Section 13.01

Licensee Product Data

Section 2.05(a)

Losses

Section 13.01

Marketing Materials

Exhibit C, Section 1.03(a)

Non-Breaching Party

Section 14.02

Ocular

Preamble

Ocular Indemnitees

Section 13.02

Ocular Product Data

Section 2.04(b)

Ocular Prosecuted Patent Rights

Section 9.02(b)

Ocular Trademarks

Exhibit C, Section 2.01(a)

Ocular Web Presence

Exhibit C, Section 2.01(b)

Ocular Works

Exhibit C, Section 2.02(c)

Other Covered Party

Section 11.05(a)(B)

Other Party

Section 14.03(a)

Party or Parties

Preamble

Public Statement

Section 12.04

Qualifying Generic Competition

Section 8.05(a)

Recipient

Section 12.02

Regulatory Budget

Section 4.02(a)

Representatives

Section 12.01

Royalty Term

Section 8.04(b)

Rules

Section 15.01

Severed Clause

Section 17.03

14

--------------------------------------------------------------------------------

Additional Defined Terms

Section

Supply Agreement

Section 7.01

Term

Section 14.01

Third Party Challenge

Section 9.03(c)

TTM Period

Section 8.03

VAT

Section 1.86



Section 1.95Interpretation.  (a) Whenever any provision of this Agreement uses
the word “including,” “include,” “includes,” or “e.g.,” such word shall be
deemed to mean “including without limitation” and “including but not limited
to”; (b) “herein,” “hereby,” “hereunder,” “hereof” and other equivalent words
shall refer to this Agreement in its entirety and not solely to the particular
portion of this Agreement in which any such word is used; (c) a capitalized term
not defined herein but reflecting a different part of speech from that of a
capitalized term which is defined herein shall be interpreted in a correlative
manner; (d) wherever used herein, any pronoun or pronouns shall be deemed to
include both the singular and plural and to cover all genders; (e) the recitals
set forth at the start of this Agreement, along with the schedules and the
exhibits to this Agreement, and the terms and conditions incorporated in such
recitals and schedules and exhibits, shall be deemed integral parts of this
Agreement and all references in this Agreement to this Agreement shall encompass
such recitals and schedules and exhibits and the terms and conditions
incorporated in such recitals and schedules and exhibits; provided that, in the
event of any conflict between the terms and conditions of the body of this
Agreement and any terms and conditions set forth in the recitals, schedules or
exhibits, the terms of the body of this Agreement shall control; (f) in the
event of any conflict between the terms and conditions of this Agreement and any
terms and conditions that may be set forth on any order, invoice, verbal
agreement or otherwise, the terms and conditions of this Agreement shall govern;
(g) this Agreement shall be construed as if both Parties drafted it jointly, and
shall not be construed against either Party as principal drafter; (h) unless
otherwise provided, all references to Sections, Articles and Schedules in this
Agreement are to Sections, Articles and Schedules of and to this Agreement; (i)
any reference to any Law shall mean such Law as in effect as of the relevant
time, including all rules and regulations thereunder and any successor Law in
effect as of the relevant time, and including the then-current amendments
thereto; (j) wherever used, the word “shall” and the word “will” are each
understood to be imperative or mandatory in nature and are interchangeable with
one another; (k) references to a particular person or entity include such
person’s or entity’s successors and assigns to the extent not prohibited by this
Agreement; (l) references to Ocular’s knowledge shall be taken to refer to the
knowledge of Ocular’s senior management team as of the Effective Date; (m) the
captions and table of contents used herein are inserted for convenience of
reference only and shall not be construed to create obligations, benefits or
limitations; and (n) the word “or” shall be inclusive and not exclusive (i.e.,
“and/or”);.

15

--------------------------------------------------------------------------------

ARTICLE II



LICENSES; EXCLUSIVITY

Section 2.01Grant of Licenses.

(a)Subject to the terms and conditions of this Agreement, Ocular hereby grants
to Licensee (i) a non-exclusive, royalty-free, non-sublicensable license under
the Ocular Technology to use Licensed Products for activities required of
Licensee under the Development Plan; and (ii) an exclusive (including as to
Ocular and its Affiliates), royalty-bearing, sublicensable (solely in accordance
with Section 2.02), non-transferable (except in accordance with Section 16.01)
license under the Ocular Technology to use, sell, offer for sale, import, have
imported, Commercialize and have Commercialized Licensed Products in the Field
in the Territory in accordance with this Agreement.  Ocular shall not, either by
itself or through any of its Affiliates (excluding products of Ocular’s
Acquirers and Existing Acquirer Affiliates that were not Ocular products prior
to the applicable Ocular Change in Control), (sub)licensees or contractors,
Develop or Commercialize any Licensed Product outside the Field in the
Territory, or Develop or Commercialize any product containing the same API
(either alone or in combination with any other ingredient) and administered into
the anterior chamber of the eye in the Territory, without first obtaining
Licensee’s prior written consent and granting Licensee the first right to do so.

(b)Subject to the terms and conditions of this Agreement, Licensee hereby grants
to Ocular (i) an exclusive (including as to Licensee and its Affiliates),
royalty-free, fully-paid-up, transferable, sublicensable, perpetual, irrevocable
license under the Licensee Technology and its interest in the Joint Arising IP
to Develop, Manufacture and Commercialize the Licensed Products outside the
Territory; and (ii) from and after any early termination of this Agreement, an
exclusive (including with regard to Licensee and its Affiliates), royalty-free,
fully-paid-up, transferable, sublicensable, perpetual, irrevocable license under
the Licensee Technology and its interest in the Joint Arising IP to Develop,
Manufacture and Commercialize the Licensed Products in the Territory.

Section 2.02Rights to Sublicense or Subcontract.  Licensee may not sublicense to
any Third Party any of the rights granted to Licensee by Ocular under Section
2.01(a) except with Ocular’s prior written consent, provided that, upon Ocular’s
receipt of [**] consent in accordance with the Existing In-License Agreement,
and subject to (i) compliance with and performance of any further actions
required under Section 2.2 of the Existing In-License Agreement; and (ii)
Licensee’s compliance with Section 2.06, including with respect to the Existing
In-License Agreement, or as otherwise directed by [**], Licensee may grant
sublicenses to its Affiliates (after written notice to Ocular) under the license
granted by Ocular to Licensee in Section 2.01(a)(ii). Notwithstanding the
foregoing, in the event that Ocular is unable to obtain [**] consent in
accordance with the foregoing sentence for Licensee’s grant of a sublicense of
any of the rights granted to Licensee by Ocular under Section 2.01(a) to its
Affiliate, Ocular shall upon Licensee’s written request grant a sublicense of
the applicable rights directly to such Affiliate in accordance with the Existing
In-License Agreement and this Agreement, provided that, for clarity, any

16

--------------------------------------------------------------------------------

sublicense to a Third Party who is not Licensee’s Affiliate shall remain subject
to Ocular’s prior written consent. Licensee shall have the right to engage
Subcontractors for its activities under this Agreement.  Licensee shall ensure
that all Licensee Entities comply with all applicable provisions of this
Agreement and shall remain responsible for the acts or omissions of all Licensee
Entities with respect to this Agreement as if such acts or omissions were taken
by Licensee hereunder.

Section 2.03No Other Rights and Retained Rights.  Nothing in this Agreement
shall be interpreted to grant a Party any rights under any Patent Rights or
Know-How Controlled by the other Party that are not expressly granted herein,
whether by implication, estoppel or otherwise, and, notwithstanding the
foregoing provisions of Section 2.01, neither Party grants any right or license
in this Agreement to the other Party under Patent Rights or Know-How Controlled
by the first Party with respect to APIs or drug products other than the Licensed
Product.  Any rights not expressly granted to a Party by the other Party under
this Agreement are hereby retained by such other Party.

Section 2.04Knowledge Transfer.

(a)Within [**] after the Effective Date, the Parties shall mutually agree on a
technology transfer plan pursuant to which Ocular will make available to
Licensee all material information then Controlled by the Ocular Entities and
reasonably necessary or reasonably useful for Licensee’s Development or
Commercialization of the Licensed Products in the Field in the Territory.
 Provided that such technology transfer plan is completed and agreed within the
foregoing [**], Ocular shall make available to Licensee the agreed information
within [**] after the conclusion of such initial [**] period. Notwithstanding
the foregoing, the foregoing information made available to Licensee shall not
include any chemistry, manufacturing, and controls (“CMC”) information unless
otherwise agreed by the Parties in connection with regulatory activities
mutually agreed by the Parties to be undertaken by Licensee pursuant to Section
5.01(d).

(b)Throughout the Term, on a periodic basis, Ocular shall make available to
Licensee (i) Current Ocular Information (as assessed periodically), to the
extent not previously provided to Licensee; and (ii) copies of certain Ocular
Regulatory Documents, clinical and preclinical data, safety and
pharmacovigilance data, in each case that are Controlled by Ocular
(collectively, the “Ocular Product Data”) to the extent such Ocular Product Data
is necessary or reasonably useful for any Licensee Entity to Develop or
Commercialize any Licensed Product in the Field in the Territory in accordance
with this Agreement. Notwithstanding the foregoing, the foregoing information
made available to Licensee shall not include any CMC information unless
otherwise agreed by the Parties in connection with regulatory activities
mutually agreed by the Parties to be undertaken by Licensee pursuant to pursuant
to Section 5.01(d). Each information transfer under this Section 2.04(b) shall
include such information Controlled by the Ocular Entities and necessary or
reasonably useful for (a) subject to the foregoing limitation as to CMC
information, Licensee’s permitted or obligated Development activities as
reasonably contemplated by this Agreement and the then-current Development Plan;
and (b) Licensee’s

17

--------------------------------------------------------------------------------

regulatory (solely to the extent mutually agreed pursuant to Section 5.01(d))
and Commercialization activities as reasonably contemplated by this Agreement,
taking into consideration the stage of the collaboration and different
Development stages of DEXTENZA and OTX-TIC (“Current Ocular Information”).

(c)Any knowledge transfer by Ocular pursuant to this Section 2.04 shall be at no
additional cost to Licensee, except that Licensee shall reimburse Ocular for any
reasonable out-of-pocket costs directly incurred by Ocular with respect to such
transfer within [**] of its receipt of an invoice from Ocular for such costs.
All direct costs and ongoing support beyond those set forth in this Section 2.04
shall be charged to Licensee at the then-applicable industry rate.

Section 2.05Product Data and Regulatory Documents.

(a)Throughout the Term, to the extent applicable (for example, if generated in
the course of a Licensee Entity’s designated and permitted activities under the
Development Plan or in the course of a Licensee Entity’s permitted
Commercialization of the Licensed Products in the Field in the Territory), on a
periodic basis not less than [**] or more frequently as requested by Ocular,
Licensee shall make available to Ocular all Licensee clinical and preclinical
data, efficacy, safety and pharmacovigilance data in each case that are
Controlled by Licensee or any of its Affiliates (collectively, the “Licensee
Product Data”) to the extent such Licensee Product Data is necessary or
reasonably useful for any Ocular Entity to (i) Develop any Ocular product,
including any Licensed Product; or (ii) Commercialize any Licensed Product
outside the Territory, in each case ((i) and (ii)) in accordance with this
Agreement. In accordance with Section 15.03, Licensee shall provide Licensee
Product Data to Ocular in English.  Upon Ocular’s request, Licensee shall
provide Licensee Product Data to an independent translator designated by Ocular
for localized translation at Ocular’s cost and expense.  Ocular shall reimburse
Licensee for any reasonable out-of-pocket costs incurred by Licensee in
fulfilling its obligations under this Section 2.05(a).

Section 2.06In-License Agreements.

(a)Subject to Section 16.02, in the event that Ocular or any of its Affiliates
enters into an agreement with a Third Party after the Effective Date that Ocular
determines is necessary or reasonably useful for the Development or
Commercialization of any Licensed Product in the Field in the Territory, then
Ocular will promptly provide Licensee with notice and a copy of the applicable
Third Party agreement.  Within [**] following receipt of such notice, Licensee
will decide, in its sole discretion, whether to accept the applicable Third
Party agreement as an In-License Agreement, and provide notice of such decision
to Ocular.  If Licensee accepts such In-License Agreement, Licensee shall pay
royalties for sales of the Licensed Product by any Licensee Entity in the
Territory in accordance with such In-License Agreement and the pro rata share of
any other license consideration (such as upfront license fees and milestone
payments) associated with such In-License Agreement to the extent that such
consideration is attributed or allocated by the operation of the terms of such
In-License Agreement to any Licensee Entity’s activities in the Field in the
Territory under this Agreement.  In the event that

18

--------------------------------------------------------------------------------

Licensee declines to accept such Third Party agreement as an In-License
Agreement, then (i) such Third Party agreement shall not be deemed to be an
“In-License Agreement” hereunder and (ii) any rights granted to Ocular under
such Third Party agreement will not be deemed to be “Controlled” by Ocular or
licensed to Licensee under this Agreement.  In the event that Licensee accepts
such Third Party agreement as an In-License Agreement, such Third Party
agreement will thereafter be included within the definition of “In-License
Agreement,” and any rights granted to Ocular under such In-License Agreement
will be deemed to be “Controlled” by Ocular and sublicensed to Licensee pursuant
to the terms of this Agreement.

(b)Subject to Section 16.02, Licensee acknowledges and agrees that certain of
the rights, licenses and sublicenses granted by Ocular to Licensee in this
Agreement (including any sublicense rights) are subject to the terms of each
In-License Agreement and the rights granted to the Third Party counterparties
thereunder, the scope of the licenses granted to Ocular or any applicable
Affiliate thereunder and the rights retained by such Third Party counterparties
and any other Third Parties (including Governmental Authorities) set forth
therein.  Licensee shall, and shall ensure that each Licensee Entity shall,
perform and take such actions to allow Ocular and its Affiliates to comply with
their obligations under each In-License Agreement, to the extent applicable to
Licensee’s rights or obligations under this Agreement.  Without limiting the
foregoing, Licensee hereby agrees to be bound by all applicable terms and
conditions of the Existing In-License Agreement. Without limiting the foregoing,
each Licensee Entity shall prepare and deliver to Ocular, or assist Ocular in
preparing, any additional reports required under any In-License Agreement, in
each case reasonably sufficiently in advance to enable Ocular and its Affiliates
to comply with their obligations thereunder.  Each Licensee Entity shall comply
with all provisions of each In-License Agreement that are applicable to such
Licensee Entity’s exercise of rights or performance of obligations under this
Agreement.  To the extent there is a conflict between the terms of any
In-License Agreement and any rights granted to, or obligations imposed upon,
Licensee hereunder, the terms of the applicable In-License Agreement(s) shall
control.  Any breach by any Licensee Entity of any provision of any In-License
Agreement applicable to any of them pursuant to this Section 2.06 shall be
deemed a material breach of this Agreement.  Notwithstanding the foregoing,
Licensee shall not have any payment obligation under any Existing In-License
Agreement resulting from Licensee’s practice of the sublicense granted to
Licensee under Section 2.01(a) in accordance with this Agreement, and Ocular
shall be solely responsible for fulfilling such payment obligations.  During the
Term, Ocular shall not terminate any In-License Agreement, or amend or waive
compliance under any In-License Agreement in a manner that would adversely
affect Licensee’s right under such sublicense.

Section 2.07Exclusivity.

(a)During the Term, neither Licensee nor any of its Affiliates shall, itself or
with or through any Third Party, without the prior written consent of Ocular,
engage in Development, Manufacture or Commercialization of any Competing Product
in the Territory.

(b)Licensee acknowledges and agrees that the exclusivity obligations set forth
in this Section 2.07, including the duration and scope thereof, are intended, in
part, to protect

19

--------------------------------------------------------------------------------

the Parties’ trade secrets and other Confidential Information.  In the event
that any arbitrator or court determines that the duration or scope of any such
provision is unreasonable and that any such provision is to that extent
unenforceable, Licensee agrees that such provision shall remain in full force
and effect for the greatest time period and to the greatest scope that would not
render it unenforceable.  The Parties intend that the provisions of this Section
2.07 shall be deemed to be a series of separate covenants, one for each and
every product, Indication and Jurisdiction where such provision is intended to
be effective.

(c)If, during the term of the exclusivity covenant in Section 2.07(a), Licensee
or any of its Affiliates acquires or becomes an Affiliate of a Third Party
(whether by way of a purchase of assets, merger, consolidation, Change in
Control or otherwise) that is, at such time, Developing, Manufacturing or
Commercializing a Competing Product in a manner that, if performed by Licensee
or any of its Affiliates, would violate Section 2.07(a), then Licensee or its
applicable Affiliate will, no later than [**] following the closing date of the
relevant acquisition or other event, unless otherwise agreed by Ocular, notify
Ocular in writing that Licensee or such Affiliate will:

(i)Divest, whether by license, divestiture of assets or otherwise, its interest
in such Competing Product in the Territory to a Third Party, to the extent
necessary to be in compliance with Section 2.07(a), provided that Licensee or
its applicable Affiliate may retain an economic interest through such a license,
divestiture of assets or other transaction as long as Licensee does not retain
any other material rights as to such Competing Product in the Territory beyond a
passive economic interest; or

(ii)terminate the Development, Manufacture and Commercialization of such
Competing Product in the Territory, to the extent necessary to be in compliance
with Section 2.07(a).

If Licensee or any of its Affiliates notifies Ocular in writing that it or its
relevant Affiliate intends to divest such Competing Product as provided in
Section 2.07(c)(i), or terminate the Development, Manufacture and
Commercialization of the Competing Product in the Territory as provided in
Section 2.07(c)(ii), then Licensee or its relevant Affiliate will effect such
divestiture or termination within [**] after the date of the relevant
acquisition or other event, subject to compliance with applicable Law, and will
confirm to Ocular in writing when such divestiture or termination has been
completed.  Licensee will keep Ocular reasonably informed of its and its
Affiliates’ efforts and progress in effecting such divestiture or termination
until it is completed.  Until such divestiture or termination occurs, Licensee
shall keep its and its Affiliates’ activities with respect to such Competing
Product separate from their activities with respect to the Licensed Products and
shall continue to fully perform all of their obligations hereunder with respect
to Licensed Products, including their applicable diligence obligations with
respect to the Development and Commercialization of Licensed Products hereunder.

Section 2.08Exports and Resale. Each Licensee Entity will use Commercially
Reasonable Efforts to monitor and prevent exports or resale of Licensed Products
from inside the Territory for Development or Commercialization outside of the
Territory using methods commonly used

20

--------------------------------------------------------------------------------

in the industry for such purpose, and shall promptly inform Ocular of any such
actual or suspected exports from the Territory, and the actions taken to prevent
such exports.  If Licensee or any of its Affiliates or, to Licensee’s or any of
its Affiliates’ knowledge, any other Licensee Entity receives a request or order
to Develop, Manufacture or Commercialize any Licensed Product outside of the
Territory, Licensee shall immediately notify Ocular thereof, shall not accept
such request or order, and shall direct the relevant individual or entity to
Ocular.  Each Ocular Entity will use Commercially Reasonable Efforts to monitor
and prevent exports or resale of Licensed Products from outside the Territory
for Development or Commercialization in the Territory using methods commonly
used in the industry for such purpose, and shall promptly inform Licensee of any
such actual or suspected exports into the Territory, and the actions taken to
prevent such exports.  If Ocular or any of its Affiliates or, to Ocular’s or any
of its Affiliates’ knowledge, any other Ocular Entity receives a request or
order to Develop, Manufacture or Commercialize any Licensed Product in the Field
in the Territory, Ocular shall immediately notify Licensee thereof, shall not
accept such request or order, and shall direct the relevant individual or entity
to Licensee.



ARTICLE III



GOVERNANCE

Section 3.01General.

(a)The Parties shall establish a Joint Committee (“JC”) to oversee and
coordinate: (i) the Development of the Licensed Products in the Field in the
Territory and (ii) the Commercialization of the Licensed Products in the Field
in the Territory. The JC shall have decision-making authority with respect to
the matters within its purview to the extent expressly provided herein, provided
that after the completion of the activities in the Joint Development Plan, the
JC shall only oversee and coordinate the Commercialization of the Licensed
Products in the Field in the Territory.

(b)From time to time, the JC may establish one or more subcommittees or working
groups to oversee particular projects or activities, as it deems necessary or
advisable (each, a “Committee”).  Each Committee shall consist of such number of
members as the JC determines is appropriate from time to time.  Such members
shall be individuals with expertise and responsibilities in the relevant areas.
 Each Committee shall discuss matters within the scope of such Committee’s
oversight and shall report the outcome of the discussions of such Committee to
the JC promptly after each meeting.  Following the receipt of the report from
such Committee, the JC shall make any required decisions regarding matters set
forth in such report.

(c)JC Responsibilities. Within [**] following the Effective Date, the Parties
shall establish the JC.

21

--------------------------------------------------------------------------------

The JC shall oversee and coordinate the following Development Activities:

(i)review and approve the Development Plan and any proposed updates or
amendments to the Development Plan, and propose revisions to the Development
Plan in accordance with Section 4.01;

(ii)review and approve the Regulatory Budget and any proposed updates or
amendments to the Regulatory Budget;

(iii)determine with respect to each Global Study and on an
Indication-by-Indication basis whether to include clinical sites in the
Territory in such Global Study and whether such Global Study shall be a Joint
Global Study (but subject to Section 4.01(c));

(iv)discuss the clinical sites in the Territory, if any, to be included in each
Local Study;

(v)approve the protocols for each Local Study and Joint Global Study;

(vi)determine the clinical sites in the Territory to be included in each Joint
Global Study;

(vii)for each Joint Global Study, coordinate the operations of the Ocular
Entities and Licensee Entities with respect to such Joint Global Study;

(viii)determine the contract research organizations (each, a “CRO”) in the
Territory to be used for each Joint Global Study;

(ix)discuss the Ocular Entities’ regulatory strategy for the Licensed Products
in the Territory based on the then-current Development Plan;

(x)provide a forum to share information with respect to the Development of the
Licensed Products in the Field, including updates on progress and status of
Local Studies and Joint Global Studies in the Territory and updates regarding
interactions with Regulatory Authorities;

(xi)subject to Section 12.05, review and approve publications and publications
plans as to the Development and Commercialization of Licensed Products in the
Territory;

(xii)review and approve the Licensee Entities’ In-Market Release plans and
Secondary Packaging as described in Section 5.02;

(xiii)discuss Third Party wholesalers or distributors (each, a “Distributor”) to
be engaged by Licensee to market, distribute and sell each Licensed Product in
the Territory;

22

--------------------------------------------------------------------------------

(xiv)discuss material updates with respect to Manufacturing Activities,
including current and projected availability of Product Materials;

(xv)oversee, review, coordinate and provide strategic guidance on the
Development of the Licensed Products in the Field in the Territory; and

(xvi)perform such other duties as are specifically assigned to the JC under this
Agreement.

Beginning at least [**] prior to the anticipated filing of the first Drug
Approval Application for a Licensed Product in the Territory, the JC shall
oversee and coordinate the following Commercialization Activities:

(i)discuss Licensee’s proposed Commercialization activities;

(ii)ensure that the Licensee Entities’ Medical Affairs strategy for the Licensed
Products in the Territory is in line with Ocular’s Global Medical Affairs
Strategy;

(iii)discuss safety data exchange and pharmacovigilance matters relating to the
Licensed Products in the Field in the Territory in accordance with the Safety
Data Exchange Agreement;

(iv)discuss the Licensee Entities’ pricing strategy for the Licensed Products in
the Territory;

(v)discuss Licensee Entities’ forecasted sales numbers for the next [**];

(vi)review and discuss any promotional or other materials for a Licensed Product
proposed to be used by Licensee in the Territory in accordance with Section
6.02;

(vii)discuss each Party’s plans and strategies with respect to such Party’s
presence at international congresses and conventions, relationships with key
opinion leaders and other medical educational activities; and

(viii)perform such other duties as are specifically assigned to the JC under
this Agreement.

Section 3.02Membership.  The JC shall be composed of an equal number of
representatives from each of Ocular and Licensee, each of which representatives
shall be of the seniority and experience appropriate for service on the JC in
light of the functions, responsibilities and authority of the JC and the status
of activities within the scope of the authority and responsibility of the JC.
 Any representative from either Party may represent such Party on the JC.  Each
Party may replace any of its representatives on the JC at any time with written
notice to the other Party; provided that such replacement meets the standard
described in the preceding

23

--------------------------------------------------------------------------------

sentence.  Each Party’s representatives and any replacement of a representative
shall be bound by obligations of confidentiality and non-use applicable to the
other Party’s Confidential Information that are at least as stringent as those
set forth in ARTICLE XII.  Each Party may invite a reasonable number of its or
its Affiliate’s employees as required or useful to discuss the applicable agenda
items.  The JC shall appoint a chairperson from among its members, with the
first chairperson of being a representative of Ocular.  Each chairperson
(whether initially appointed or any successor therefor) shall serve a term of
one (1) year, at which time, the JC shall select a successor chairperson who is
a representative of the Party other than the Party represented by the outgoing
chairperson (e.g., the second chairperson of the JC shall be a representative of
Licensee, the third chairperson of each of the JC shall be a representative of
Ocular, etc.).  Within [**] following each JC meeting, the chairperson shall
circulate to all JC members a draft of the minutes of such meeting.  The JC
shall then approve, by mutual agreement, such minutes within [**] following
circulation.  No chairperson of the JC shall have any greater authority than any
other member of the JC.

Section 3.03Meetings.

(a)The JC shall hold an initial meeting within [**] after its formation or as
otherwise agreed by the Parties.  Thereafter, unless the Parties otherwise
agree, the JC will meet in person or by video or teleconference at least [**].
Unless otherwise agreed in writing by the Parties, any in-person meetings will
be held at a mutually agreed location, and the JC shall make reasonable efforts
to meet in person at least [**] to the extent reasonably practicable in light of
travel, entertainment and business restrictions in light of the COVID-19
pandemic in existence as of the Effective Date and any applicable governmental
responses thereto. Each Party shall be responsible for all of its own personnel
and travel costs and expenses relating to participation in JC meetings.

(b)Ocular may upon reasonable notice include relevant representatives of Ocular
licensees of the Licensed Product outside the Territory to attend any JC meeting
as non-voting guest; provided that such additional representatives shall be
bound by obligations of confidentiality and non-use applicable to the other
Party’s Confidential Information that are at least as stringent as those set
forth in ARTICLE XII.

Section 3.04JC Decision Making.  All decisions of the JC shall be made by
unanimous vote, with each Party’s representatives collectively having one (1)
vote, and shall be set forth in minutes approved by both Parties.  If the JC is
unable to reach agreement on any matter within [**] after the matter is referred
to it or first considered by it, such matter shall be referred to the Executive
Officers for resolution in accordance with Section 3.05.

Section 3.05Executive Officers; Disputes.  Unless otherwise set forth in this
Agreement, in the event of a dispute arising under this Agreement between the
Parties, the Parties shall refer such dispute to the chief executive officer of
each Party or such individual’s designee (each such individual, such Party’s
“Executive Officer”), who shall attempt in good faith to resolve such dispute.
Each Party shall promptly notify the other Party of its initial, or any change
in its, Executive Officer.

24

--------------------------------------------------------------------------------

Section 3.06Final Decision-Making Authority.  If the Parties are unable to
resolve a given dispute within the purview of the JC within [**] after referring
such dispute to the Executive Officers pursuant to Section 3.05, then, subject
to Section 3.07, Ocular’s Executive Officer shall have the deciding vote. Any
decision made by Ocular’s Executive Officer in accordance with this Section 3.06
shall be deemed to be a decision of the JC.

Section 3.07Limitations on Decision-Making.

(a)Ocular shall not have the deciding vote on, and the JC shall have no
decision-making authority regarding, any of the following matters:

(i)the imposition of any requirements on Licensee to undertake obligations
beyond those for which it is responsible, or to forgo any of its rights, under
this Agreement;

(ii)the imposition of any requirements that Licensee takes or declines to take
any action that would result in a violation of any Law or any agreement with any
Third Party or the infringement of intellectual property rights of any Third
Party;

(iii)the unilateral imposition on Licensee of obligations under the Development
Plan, or the unilateral decision to add, delay or terminate any Local Trial, or
the unilateral decision to deny the addition of any Local Trial proposed by
Licensee so long as the proposed Local Trial is not reasonably expected to
negatively and materially affect the Licensed Product outside the Territory;

(iv)the resolution of any dispute involving the breach or alleged breach of this
Agreement;

(v)any decision that is expressly stated to require the mutual agreement (or
similar language) of the JC or the Parties or the approval of the other Party
(but not “approval” of the JC);

(vi)any matter described in Section 3.01(c) to the extent such matter is solely
described as a matter to be discussed by the JC without any expressly stated JC
approval right;

(vii)any matters that would excuse Ocular from any of its obligations under this
Agreement; or

(viii)modifying the terms of this Agreement or taking any action to expand or
narrow the responsibilities of the JC.

(b)In no event may Ocular unilaterally determine that it has fulfilled any
obligations hereunder or that Licensee has breached any obligations hereunder.

25

--------------------------------------------------------------------------------

(c)In no event may Ocular unilaterally determine that the events required for
the payment of milestone payments have occurred.

(d)For clarity, approval by the JC shall not be understood to mean approval by a
Party.

Section 3.08Scope of Governance.  Notwithstanding the creation of each of the
JC, each Party shall retain the rights, powers and discretion granted to it
under this Agreement, and the JC shall not be delegated or vested with rights,
powers or discretion unless such delegation or vesting is expressly provided
herein, or the Parties expressly so agree in writing.  It is understood and
agreed that issues to be formally decided by the JC are only those specific
issues that are expressly provided in this Agreement to be decided by the JC.
 For clarity, the JC shall not have any rights, powers or discretion to decide
any matter not relating to the Development, Manufacturing or Commercialization
of the Licensed Product in the Field and the Territory.

Section 3.09Alliance Managers.  Each of the Parties shall appoint a single
individual to manage Development, Manufacturing and Commercialization
obligations between the Parties under this Agreement (each, an “Alliance
Manager”).  The role of the Alliance Manager is to act as a single point of
contact between the Parties to ensure a successful relationship under this
Agreement.  The Alliance Managers may attend any JC and Committee meetings.
 Each Alliance Manager shall be a non-voting participant in the JC and such
Committee meetings, unless s/he is also appointed a member of the JC; provided,
however, that an Alliance Manager may bring any matter to the attention of the
JC if such Alliance Manager reasonably believes that such matter warrants such
attention.  Each Party may change its designated Alliance Manager at any time
upon written notice to the other Party.  Any Alliance Manager may designate a
substitute to temporarily perform the functions of that Alliance Manager by
written notice to the other Party.  Each Party’s Alliance Manager and any
substitute for an Alliance Manager shall be bound by obligations of
confidentiality and non-use applicable to the other Party’s Confidential
Information that are at least as stringent as those set forth in ARTICLE XII.
 Each Alliance Manager will also: (a) plan and coordinate cooperative efforts
and internal and external communications; and (b) facilitate the governance
activities hereunder and the fulfillment of action items resulting from JC
meetings.

ARTICLE IV



DEVELOPMENT

Section 4.01Development in the Field in the Territory.

(a)The Initial Development Outline is attached to this Agreement as Exhibit B
and as soon as reasonably practicable after the Effective Date or within [**],
Ocular shall finalize the Development Plan and present it to the JC for
approval.  The Development Plan shall be prepared based on and in accordance
with the Initial Development Outline. The Development of Licensed Products in
the Field in the Territory shall be governed by the Development Plan, and,
except as set forth in this Section 4.01 or as otherwise agreed by the Parties
in accordance with

26

--------------------------------------------------------------------------------

Section 5.01(d), the Licensee Entities shall solely perform those Development
activities allocated to Licensee under and in accordance with the Development
Plan.  Each Development Plan shall provide for each Local Study or Joint Global
Study to be conducted in the Territory and shall at least contain the
Development activities set forth in the Initial Development Outline.  Each
Development Plan shall reflect Licensee’s participation in the Joint Global
Studies and Local Studies, if any.  The JC shall periodically review and update
the Development Plan.  Each Party may submit to the JC from time to time
proposed amendments to the Development Plan. The JC shall review and may approve
such proposed amendments or any other proposed amendments that the JC may
consider from time to time in its discretion and, upon any such approval by the
JC, the Development Plan shall be amended accordingly.

(b)Each Joint Global Study conducted  in the Territory shall be conducted by or
on behalf of Ocular or Licensee in accordance with the Development Plan and the
study protocol approved by the JC. Each Local Study conducted in the Territory
shall be conducted by or on behalf of Licensee in accordance with the
Development Plan and the study protocol approved by the JC, provided, however,
that Ocular may conduct Global Studies or Local Studies in the Territory without
Licensee’s consent in the event that Licensee determines not to participate in
such Global Studies or not to conduct such Local Studies (including pursuant to
Section 4.01(c)). Subject to any activities expressly allocated to Licensee
under the Development Plan, Ocular shall be responsible for implementation
activities in the Territory as to each Joint Global Study as determined by the
JC.  Each Joint Global Study shall be designed to enroll sufficient human
subjects in the Territory to support the Regulatory Approval in Greater China.
 Licensee shall be responsible for paying certain costs of activities with
respect to each Joint Global Study and certain Local Studies in the Territory in
accordance with Section 4.02(b).

(c)Licensee shall use Commercially Reasonable Efforts to execute and to perform,
or cause to be performed, the activities assigned to it in the Development Plan.
 Subject to Section 4.02(b), Licensee shall have the sole discretion to
determine whether to participate in each Global Study or to conduct a Local
Study by itself.

(d)To the extent supported by clinical results, unless otherwise agreed by the
Parties, subject to Section 4.05, Ocular shall file for, and endeavor to obtain,
or cause to be obtained, Regulatory Approval  for the Licensed Products in each
Jurisdiction in the Territory, including by providing all necessary resources
required to seek and maintain Regulatory Approval for the Licensed Products in
each Jurisdiction in the Territory.

(e)If applicable, Licensee shall use Commercially Reasonable Efforts to obtain,
or cause to be obtained Reimbursement Approval, for the Licensed Products in
each Jurisdiction in the Territory, including by providing all necessary
resources required to seek and maintain Reimbursement Approval for the Licensed
Products in each Jurisdiction in the Territory.

Section 4.02Development Costs.

(a)Except as expressly provided in this Agreement or the Development Plan, (i)
Ocular’s reasonable costs and expenses of seeking and maintaining Regulatory
Approvals for

27

--------------------------------------------------------------------------------

the Licensed Products in each Jurisdiction of the Territory shall be reimbursed
by Licensee to Ocular in accordance with a plan and budget to be prepared by
Ocular and approved in advance by mutual agreement of the JC (“Regulatory
Budget”) (for clarity, Ocular shall not have the deciding vote regarding such
Regulatory Budget); and (ii) each Party shall otherwise bear its own costs
incurred in the performance of its obligations under this ARTICLE IV.  In the
event that the Parties are unable to agree on the costs set forth in the
Regulatory Budget, the Parties agree to select an independent third party with
appropriate commercial and regulatory experience to determine the reasonableness
of such costs.

(b)Notwithstanding anything to the contrary in Section 4.02(a), (A) for any
Joint Global Study, Licensee shall bear [**] percent [**]% of the out-of-pocket
global Development costs incurred for such Joint Global Study in accordance with
a plan and budget presented to Licensee at the time Licensee elects to
participate in such Joint Global Study; and (B) for any Local Study performed by
Licensee in accordance with Section 4.01(c), Licensee shall bear all costs
incurred by Licensee Entities and all out-of-pocket costs incurred by Ocular and
its Affiliates. In the event that, pursuant to Licensee’s election under Section
4.01(c), (i) Licensee both determines not to participate in a Joint Global Study
and does not elect to conduct a Local Study reasonably designed to support
regulatory approval for the same Jurisdiction(s) in the Territory with respect
to the same Licensed Product as the proposed Joint Global Study; and (ii) Ocular
subsequently determines to conduct either a Global Study or a Local Study
reasonably designed to support regulatory approval for such Jurisdictions in the
Territory with respect to such Licensed Product, then Licensee may elect,  prior
to Ocular conducting such Global Study or a Local Study, to bear the applicable
costs set forth in this Section 4.02(b) as if such Global Study were a Joint
Global Study or as if such Local Study were conducted by Licensee, as
applicable.  In the event that Licensee does not elect to bear such costs in
accordance with the prior sentence of this Section 4.02(b), notwithstanding
anything to the contrary, Ocular shall have no obligation to provide any data
(other than safety data) arising from such Global Study or Local Study to
Licensee, including pursuant to Ocular’s obligations with respect to Ocular
Product Data under Section 2.04(b), unless Licensee pays to Ocular the
applicable costs set forth in this Section 4.02(b) plus [**] percent ([**]%)
thereof. Except as set forth above, Licensee shall not be required to bear the
costs of Global Studies.

(c)Within [**] following the end of each Calendar Quarter, Ocular shall invoice
Licensee for the amounts set forth in Section 4.02(a) and Section 4.02(b).
 Licensee shall pay all amounts payable under such invoice within [**] after the
end of each Calendar Quarter.

Section 4.03Development Reports.  At least [**] in advance of the first meeting
of the JC in each Calendar Year, (a) Licensee shall provide Ocular with a
written report that summarizes the status of items to be performed by the
Licensee Entities under the Development Plan in the year prior to such meeting
of the JC, and at least [**] in advance of each other meeting of the JC in such
Calendar Year, Licensee shall provide Ocular with a written report that updates
the previous annual report or update provided to Ocular; and (b) Ocular shall
provide Licensee with a written report that summarizes the Development of the
Licensed Products in the Field in the Territory performed by the Ocular Entities
in the year prior to such meeting of the JC, and at least

28

--------------------------------------------------------------------------------

[**] in advance of each other meeting of the JC in such Calendar Year, Ocular
shall provide Licensee with a written report that updates the previous annual
report or update provided to Licensee.  The Ocular reports described in this
Section 4.03 shall include the status of Regulatory Filings for Licensed
Products in the Field in the Territory.  The reports to be submitted by Licensee
under this Section 4.03 shall include any information that is reasonably
necessary or useful for the Development or Commercialization of Licensed
Products by Ocular Entities outside of the Territory.

Section 4.04Records.  The Licensee Entities shall maintain written or electronic
records in sufficient detail, in a good scientific manner (in accordance with
all applicable GLP, GMP, GVP and GCP promulgated or endorsed by any applicable
Regulatory Authority in the Territory, or as otherwise specified in the
Development Plan) and appropriate for regulatory and patent purposes, which are
complete and accurate in all material respects and reflect all Development work
assigned to and performed by the Licensee Entities under the Development Plan
and results achieved.  Ocular shall have the right, upon reasonable advance
notice, and no more than [**], to inspect and copy all such records.  Ocular
shall have the right to use and reference all data and results generated by or
on behalf of Licensee, its Affiliates or (sub)licensees in the course of
Development of the Licensed Product, and Licensee hereby grants Ocular the right
to reference any and all Regulatory Filings and Regulatory Approvals Controlled
 by Licensee for the Licensed Product solely for Ocular to exercise its rights
and fulfill its obligations under this Agreement and to exercise its retained
rights outside the Territory.

Section 4.05Development and Commercialization in South Korea. Although South
Korea is a Jurisdiction in the Territory, Licensee acknowledges and agrees that
Ocular does not anticipate beginning to modify its manufacturing capabilities to
meet South Korean Regulatory Approval requirements until [**]. Therefore,
notwithstanding anything to the contrary, including Section 4.01(d), Section
5.01(a) and Section 7.01, (i) Ocular shall have no obligations with respect to
the Development (including Regulatory Approvals) of any Licensed Product in
South Korea until the completion of such manufacturing capability modifications;
and (ii) Ocular’s subsequent Manufacturing obligations under this Agreement and
the Supply Agreement shall be dependent upon Ocular’s completion of any such
Development (including Regulatory Approvals) occurring after the completion of
such manufacturing capability modifications.

ARTICLE V



REGULATORY

Section 5.01Regulatory Filings.

(a)Subject to Section 4.01(a) and Section 4.05, Ocular shall have the
responsibility to, prepare, obtain, and maintain all Regulatory Filings,
Licensed Product labeling and Regulatory Approvals, and to conduct
communications with the Regulatory Authorities in the Territory, for the
Development of Licensed Products in the Field in the Territory undertaken by
Ocular and the for the Commercialization of Licensed Products in the Field in
the Territory undertaken by Licensee. Licensee shall be responsible for Ocular’s
documented out-of-pocket

29

--------------------------------------------------------------------------------

expenses incurred in connection with the foregoing. Ocular shall provide
Licensee with an opportunity to review and comment on all such Regulatory
Filings in the Territory and consider Licensee’s comments in good faith,
provided, however, that Ocular shall be entitled to redact CMC information and
such other information as it considers sensitive to its business. For clarity,
Licensee shall be solely responsible for all costs and expenses related to the
Parties’ participation in any such communications.

(b)All Regulatory Filings for Local Studies and Global Studies of Licensed
Products in the Field in the Territory and corresponding applications for
Regulatory Exclusivity shall be filed in the name of and shall be owned by
Ocular. All Regulatory Filings and Regulatory Approvals in the Field in the
Territory shall be at Licensee’s sole expense.

(c)Within [**] following the end of each Calendar Quarter, Ocular shall invoice
Licensee for the amounts set forth in Section 5.01(a)  Licensee shall pay all
amounts payable under such invoice within [**] after the end of each Calendar
Quarter.

(d)The Parties may mutually agree that Licensee shall be the owner of certain
Regulatory Filings or Regulatory Approvals for the Licensed Products in the
Territory, in which case Ocular shall assign such ownership to Licensee subject
to the Parties’ agreement on terms for Licensee’s conduct of such regulatory
activities, including restrictions designed for the protection of CMC
information and such other information as Ocular considers sensitive to its
business.

Section 5.02In-Market Release; Secondary Packaging. As may be further detailed
in the Supply Agreement:

(a)Subject to this Section 5.02(a), Licensee shall be responsible for all
activities related to the release of the Licensed Products in each Jurisdiction
in the Territory, and shall conduct all such activities required under
applicable Laws in connection with the marketing, promotion and sale of the
Licensed Products by the Licensee Entities in each Jurisdiction in the
Territory, including labelling requirements (“In-Market Release”). Licensee’s
plan for In-Market Release shall be subject to review and approval by the JC.
 The Licensee Entities shall perform all In-Market Release activities (i) in
compliance in all material respects with applicable Laws and (ii) in a manner
that could not reasonably be expected to have a material adverse effect on the
Development, Manufacture or Commercialization of the Licensed Product outside of
the Territory.

(b)Licensee shall be responsible for all activities related to Secondary
Packaging of the Licensed Products in each Jurisdiction in the Territory. The
design and specification of all Secondary Packaging shall be subject to review
and approval by the JC. The Licensee Entities shall design, manufacture, store
and sell Licensed Products within such Secondary Packaging (i) in compliance in
all material respects with applicable Laws and (ii) in a manner that could not
reasonably be expected to have a material adverse effect on the Development,
Manufacture or Commercialization of the Licensed Product outside of the
Territory.

30

--------------------------------------------------------------------------------

ARTICLE VI



COMMERCIALIZATION

Section 6.01General.  Under the oversight of the JC, Licensee (itself or through
any of the Licensee Entities) shall have the sole right to Commercialize
(including booking sales, establishing pricing and engaging in related
interactions with Governmental Authorities in order to obtain listing on the
central or provincial reimbursement list, warehousing, commercial distribution,
order processing, invoicing and collection) the Licensed Products in the Field
in the Territory at its sole expense.  Licensee shall keep the JC reasonably
informed on its plans for the Commercialization of the Licensed Products in the
Field in the Territory.  Licensee shall additionally promptly respond through
the JC in reasonable detail to any follow-up questions or requests for
additional information from Ocular with respect to its plans for the
Commercialization of the Licensed Products in the Field in the Territory.

Section 6.02Promotional Materials.  Licensee shall ensure that all promotional
materials for the Licensed Products in the Territory are consistent with the
approved labeling for such Licensed Products and that such promotional materials
comply in all respects with Law. Licensee shall share the promotional materials
used in the Territory by any Licensee Entity in connection with the Licensed
Products in the Territory with the JC on a regular basis, and the JC shall have
the right to review and comment on (but for clarity shall not have the right to
approve), which comments shall be considered in good faith by the Licensee
Entities, any of the Licensee Entities’ promotional materials prior to their use
in the Territory.

Section 6.03Commercialization Reports.  At least [**] prior to each meeting of
the JC, for any meeting of the JC following the First Commercial Sale of any
Licensed Product in the Field in the Territory, Licensee shall provide the JC
with (a) a written report that summarizes Commercialization and Medical Affairs
activities performed during the prior [**] period with respect to each Licensed
Product in each Jurisdiction in the Territory, (b) detailed sales reports for
each month of the prior [**] period of each Licensed Product in each
Jurisdiction in the Territory, and (c) [**] sales forecasts for each Licensed
Product in each Jurisdiction in the Territory for the next [**]. Licensee shall
provide an update of such report at each JC meeting.

Section 6.04Commercialization Efforts.  At its sole cost and expense, Licensee
shall use Commercially Reasonable Efforts to Commercialize Licensed Products in
each Jurisdiction in the Territory.

Section 6.05Standards of Conduct.  The Licensee Entities shall perform all
Commercialization activities with respect to Licensed Products in the Field in
the Territory (a) in a professional and ethical business manner, and (b) in
compliance in all material respects with applicable Laws.  Licensee shall ensure
that the Medical Affairs strategy that each applicable Licensee Entity pursues
for the Licensed Products in the Territory is in line with the Global Medical
Affairs Strategy provided to Licensee reasonably in advance.

31

--------------------------------------------------------------------------------

Section 6.06Trademarks; Use of Names.    The Parties shall cooperate to choose a
Trademark for use in the Territory, which may vary by Jurisdiction if agreed to
by the Parties, and any such Trademark shall be owned by Ocular and subject to
the terms of the trademark license set forth in Exhibit C.  Without limiting the
terms of such trademark license or Section 5.02(b), each unique use of such
Trademark on Secondary Packaging shall be subject to the prior approval of the
JC by consensus. Except as expressly provided herein, or except as otherwise
required by applicable Law or agreed by the Parties in advance in writing,
neither Party shall have any right to use the other Party’s or the other Party’s
Affiliates’, and Licensee shall not have any right to use any Ocular Entity’s,
corporate names or logos in connection with any Commercialization of any
Licensed Product.  At either Party’s option, each Licensed Product in the
Territory shall be co-branded with the Ocular name and Ocular-designated
corporate trademark, in a manner to be reasonably agreed by the Parties, which
may include entering into a trademark license agreement in form and substance
reasonably acceptable to Ocular.

ARTICLE VII



MANUFACTURE AND SUPPLY

Section 7.01Supply.  The Parties will negotiate in good faith and enter into a
supply agreement for clinical and commercial supply of Product Materials and a
related quality agreement (collectively, the “Supply Agreement”), and such
Supply Agreement shall be entered into at least [**] prior to the anticipated
date of receipt of the first Regulatory Approval for the first Licensed Product
in the Territory, or at such later date as may be mutually agreed in writing.
 The Supply Agreement will be consistent with the terms set forth in this
Section 7.01.  Subject to Section 4.05, from and after the execution of the
Supply Agreement, and subject to the terms of the Supply Agreement, Ocular will
use Commercially Reasonable Efforts, either itself or through Third Parties, to
Manufacture and supply to Licensee Product Materials in quantities that are
reasonably sufficient for the conduct of Development or Commercialization, as
applicable, of Licensed Products in the Field in the Territory by the Licensee
Entities.  For any Product Materials supplied by Ocular to Licensee pursuant to
this Section 7.01 in the Field in the Territory, Licensee shall pay to Ocular
the Supply Price for such Product Materials, payable within [**] after receipt
of an invoice therefor after the acceptance of the Product Materials.  For
clarity, nothing (including the exclusivity of the license granted Licensee
under Section 2.01(a)) will prevent Ocular from manufacturing or having
manufactured all or any portion of the Licensed Products in the Territory to
supply Licensee’s use in the Territory or for Ocular’s use outside the
Territory, and the Supply Agreement will contain customary provisions regarding
acceptance, rejection, product release and warranty, inspection, supply failure
remedy and backup supply, forecasting and ordering.

Section 7.02Serialization.  Licensee shall ensure that any distribution of
Licensed Products by or on behalf of the Licensee Entities complies with any
Serialization requirements required by applicable Law or reasonably requested by
Ocular.  As between the Parties, Licensee



32

--------------------------------------------------------------------------------

shall be responsible, at its cost and expense, with respect to any traceability
issues or counterfeiting limitations required by applicable Laws or reasonably
requested by Ocular with respect to the Commercialization of Licensed Products
in the Territory.

Section 7.03Ocular Supply Chain Security Requirements.  Licensee commits to
refrain from selling Licensed Product to unauthorized Third Parties or end users
under Trade Control Laws such as any military and law enforcement parties of
Sanctioned Countries, including but not limited to military hospitals.  Licensee
shall perform this Agreement in the Territory in compliance with Trade Control
Laws as defined herein and within the limits set forth by any applicable OFAC
Authorization.  Licensee shall ensure that any Licensee Entity shall comply with
Trade Control Laws and the scope of any applicable OFAC Authorization.  Licensee
shall ensure that this duty to comply with such Trade Control Laws and the
prohibitions or restrictions it involves will be reflected in the Supply
Agreement. Licensee shall perform its contractual obligations in conformity with
any restrictions which may be set forth by any applicable OFAC Authorization and
the Trade Control Laws.  Such OFAC Authorization or Trade Control Laws may
restrict the selling of Licensed Products to specific Third Parties as mentioned
therein.  Licensee shall comply with such restrictions imposed by the OFAC
Authorization to the extent they apply to Third Parties to which it sells
Licensed Products pursuant to this Agreement.  While storing, handling or
distributing the Licensed Product, Licensee Entities shall make all reasonable
efforts to comply with Ocular supply chain security requirements, in order in
particular to verify the security and integrity of the Licensed Products through
all points of the supply chain. Licensee shall also ensure that any
Subcontractors used by Licensee in the distribution of the Licensed Products are
duly informed of such requirements and shall require that such Subcontractors
comply with these requirements. Licensee expressly agrees it will not do
anything under this Agreement or the Supply Agreement which could cause Ocular
to be in breach of Trade Control Laws.  In the event that any Licensee Entity
violates any Trade Control Law or the terms or conditions set by the OFAC
Authorization to any Sanctioned Countries (or in the case of a Licensee Entity,
the Licensee Entity commits such violation and Licensee fails to terminate its
agreement with the Licensee Entity upon becoming aware of such violation), or
breaches any provision in this Section 7.03, Ocular shall have the right to
unilaterally terminate this Agreement pursuant to Section 14.02, except that the
cure and dispute resolution period set forth therein shall not apply.

ARTICLE VIII



PAYMENTS

Section 8.01Upfront Payment.  Within [**] after the Effective Date, Licensee
shall pay Ocular the one-time, non-refundable, non-creditable upfront payments
set forth below, by wire transfer.

DEXTENZA for POPI

DEXTENZA for AC

OTX-TIC for POAG and OHT

[**]

[**]

[**]

33

--------------------------------------------------------------------------------

DEXTENZA for POPI

DEXTENZA for AC

OTX-TIC for POAG and OHT







Total upfront payment:

$12,000,000



Section 8.02Clinical Development Milestone and Clinical Development Support
Payments.

(a)Licensee shall make the non-refundable, non-creditable milestone payments to
Ocular set forth in the table below no later than [**] after the date on which
Licensee receives an invoice from Ocular for each payment, and Ocular shall only
have the right to issue such invoice after the achievement of such milestone
event (if achieved by Ocular) or receiving written notification from Licensee
that such milestone event has been achieved (if achieved by Licensee).  Licensee
shall notify Ocular within [**] after the achievement of such milestone event.
 The milestone payments set forth in the below table shall be payable only once
under this Agreement, upon the first achievement of such milestone event, and
Licensee’s total payment obligation under this Section 8.02(a) shall not exceed
[**] dollars ($[**]). Notwithstanding the foregoing, if Licensee has not paid to
Ocular a milestone payment for a particular Licensed Product/Indication
combination set forth below, and a milestone event set forth in a subsequent row
for such Licensed Product/Indication combination occurs (“Achieved Milestone”),
then, upon the occurrence of such later milestone event, Licensee shall
additionally pay to Ocular the prior milestone payment in conjunction with
payment for the Achieved Milestone.

DEXTENZA for POPI

DEXTENZA for AC

OTX-TIC for POAG and OHT

Milestone Event

Payment Amount

Milestone Event

Payment Amount

Milestone Event

Payment Amount

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]



(b)Licensee shall make a non-refundable, non-creditable payment to Ocular in
respect of support for the Phase 2 Clinical Trial of OTX-TIC for POAG and OHT of
$[**] not later than [**] following enrollment of the first patient in such
Phase 2 Clinical Trial.

34

--------------------------------------------------------------------------------

Section 8.03Commercial Milestone Payments.  Licensee shall pay to Ocular the
following non-refundable and non-creditable amounts upon the first achievement
of aggregate Net Sales of all Licensed Products in the Territory exceeding the
minimum annual Net Sales thresholds set forth below for the trailing twelve (12)
month period (starting on the first of each month) (“TTM Period”).  Licensee
shall notify Ocular of the achievement of such milestone event within [**] after
the date upon which such milestone is achieved, and shall pay Ocular the payment
amount for each such milestone within [**] after the end of the Calendar Quarter
in which such milestone was achieved:

DEXTENZA

OTX-TIC



TTM Period Net Sales Threshold

Payment Amount

TTM Period Net Sales Threshold

Payment Amount



Equal to or greater than $[**]

$[**]

Equal to or greater than $[**]

$[**]



Equal to or greater than $[**]

$[**]

Equal to or greater than $[**]

$[**]



Equal to or greater than $[**]

$[**]

Equal to or greater than $[**]

$[**]



Equal to or greater than $[**]

$[**]

Equal to or greater than $[**]

$[**]





Each milestone payment in this Section 8.03 shall be payable only once upon the
first achievement of such milestone in a given TTM Period and no amounts shall
be due for subsequent or repeated achievements of such milestone in subsequent
TTM Period.  For clarity, the Net Sales of all Licensed Products in a TTM Period
shall be aggregated for purposes of determining whether any milestone in the
table above has been met.  If more than one of the milestones set forth in the
table above are first achieved in a single TTM Period, then Licensee shall pay
to Ocular in such TTM Period all of the payments corresponding to all of the
milestones achieved in such TTM Period under this Section 8.03.  Licensee’s
total payment obligation under this Section 8.03 shall not exceed [**] dollars
($[**]).

Section 8.04Royalties.

(a)Subject to the remainder of this Section 8.04, Licensee shall pay Ocular the
following royalties on aggregate Net Sales in the Territory of the applicable
Licensed Products designated in the column header, at an incremental royalty
rate determined by aggregate annual Net Sales of all such applicable Licensed
Products in each Calendar Year during the Term in the Territory (“Annual Net
Sales”):

35

--------------------------------------------------------------------------------

DEXTENZA

OTX-TIC



Portion of Aggregate Annual Net Sales in the Territory

Royalty

Portion of Aggregate Annual Net Sales in the Territory

Royalty



Up to $[**]

[**]%

Up to $[**]

[**]%



$[**] up to and including $[**]

[**]%

$[**] up to and including $[**]

[**]%



Greater than $[**]

[**]%

Greater than $[**]

[**]%





(b)Running royalties paid by Licensee under this Section 8.04 shall be paid on a
Licensed Product-by-Licensed Product and Jurisdiction-by-Jurisdiction basis
until the latest of (i) expiration of the last-to-expire Valid Claim in the
Ocular Patent Rights or Arising Patent Rights that are not Licensee Sole Arising
Product Patent Rights assigned to Ocular by Licensee under this Agreement, in
each case that Covers the composition of matter, formulation, dosing, or use of
the Licensed Product in the Jurisdiction of sale, or (ii) ten (10) years from
the First Commercial Sale of such Licensed Product in the Field in such
Jurisdiction, or (iii) the expiration of all Regulatory Exclusivity for such
Licensed Product in such Jurisdiction (each, a “Royalty Term”).  Following the
expiration of the Royalty Term with respect to a particular Licensed Product in
the Field in a Jurisdiction, the licenses granted by Ocular to Licensee pursuant
to Section 2.01(a) with respect to such Licensed Product in the Field in such
Jurisdiction shall be perpetual, irrevocable, fully-paid and royalty-free, and
freely sublicensable through multiple tiers and not subject to Section 2.02 and
Net Sales of such Licensed Product shall no longer be included in the aggregate
Net Sales calculation in Section 8.03 and Section 8.04(a).

Section 8.05Product Royalty Reduction.

(a)If, in a given Jurisdiction, one or more Generic Products becomes
commercially available in such Jurisdiction and such Generic Product(s) achieve
an aggregate quarterly unit market share in such Jurisdiction of [**]%) or more
of the aggregate quarterly unit market share of such Generic Product(s) and the
applicable Licensed Product in such Jurisdiction (based on data provided by
IQVIA or, if such data is not available, such other reliable data source as
agreed by the Parties (such agreement not to be unreasonably withheld)), as
measured by unit volume in such Jurisdiction in such Calendar Quarter
(“Qualifying Generic Competition”), then royalty payments due to Ocular by
Licensee for Net Sales of such Licensed Product in such Jurisdiction shall be
reduced by [**] percent ([**]%), and such reduction shall remain in place for
the remainder of the applicable Royalty Term as to the applicable Licensed
Product in the applicable Jurisdiction in the event that such Qualifying Generic
Competition persists for [**] consecutive Calendar Quarters; otherwise, such
reduction shall no longer apply beginning in any subsequent Calendar Quarter
where such Qualifying Generic Competition no longer exists until and unless such
Qualifying Generic Competition once again exists.

36

--------------------------------------------------------------------------------

(b)In the event that, after the Effective Date, (i) Licensee obtains a license
under any Patent Rights or Know-How from any Third Party(ies) that is necessary
in order to Commercialize a given Licensed Product in a given Jurisdiction in
the Territory; or (ii) Licensee accepts any Third Party agreement of Ocular as
In-License Agreement pursuant to Section 2.06(a) and pays any royalties to
Ocular on Net Sales of a Licensed Product in the Territory and/or any pro rata
share of any other licensing consideration associated with such In-License
Agreement as described in Section 2.06(a), in accordance with such In-License
Agreement, Licensee shall be permitted to deduct [**] percent ([**]%) of royalty
payments and [**] percent ([**]%) of any such pro rata share of other licensing
consideration, in each case as paid by Licensee to such Third Party or to Ocular
for such license or sublicense, from the royalty payment otherwise owed to
Ocular in accordance with Section 8.04 for the applicable Calendar Quarter.

(c)Notwithstanding the provisions of Section 8.05(a) and Section 8.05(b), in no
event shall the total royalty rate reduction(s) allowable under Section 8.05(a)
and Section 8.05(b) with respect to a Licensed Product in a Jurisdiction in a
Calendar Quarter, alone or together, lead to a reduction of more than [**]
percent ([**]%) of the applicable royalty rate determined in accordance with
Section 8.04. If any amount that Licensee is entitled to deduct from the royalty
payments due to Ocular under Section 8.05(a) or Section 8.05(b) with respect to
a Licensed Product is not fully offset against such royalty amounts as a result
of the preceding sentence, such amount may be carried forward and applied to
future periods until fully exhausted.

Section 8.06Royalty Payments and Reports.

(a)On a Jurisdiction-by-Jurisdiction basis, until the expiration of the Royalty
Term with respect to such Licensed Product in such Jurisdiction, Licensee agrees
to provide quarterly written reports to Ocular within [**] after the end of each
Calendar Quarter, covering all Net Sales of such Licensed Product in such
Jurisdiction by any Licensee Entity, each such written report stating for the
period in question the amount of gross sales and Net Sales of each Licensed
Product in each Jurisdiction in the Territory during the applicable Calendar
Quarter (including such amounts expressed in local currency and as converted to
Dollars) and a calculation of the amount of royalty payment due on such Net
Sales for such Calendar Quarter.

(b)Licensee shall make the royalty payments due hereunder within [**] after the
end of each Calendar Quarter.

Section 8.07Recordkeeping.

(a)Each Licensee Entity shall keep full, clear and accurate records of any
Licensed Product that is made, used or sold under this Agreement and of any
costs borne by such Licensee Entity for any Joint Global Study, in accordance
with the Accounting Standards consistently applied, for a period of at least
[**] after the end of the Calendar Year to which the records relate, setting
forth the sales of any Licensed Product in sufficient detail to enable royalties
and other amounts payable to Ocular hereunder to be determined.  Licensee, for
itself and on behalf of each Licensee Entity, further agrees to permit its books
and records to be

37

--------------------------------------------------------------------------------

examined by an independent accounting firm selected by Ocular and reasonably
acceptable to Licensee no more than once per Calendar Year, to verify any
reports and payments delivered under this Agreement during the [**] most
recently-ended Calendar Years, upon reasonable notice (which shall be no less
than [**] prior notice) and during regular business hours and subject to a
reasonable confidentiality agreement. The Parties shall reconcile any
underpayment or overpayment within [**] after the accounting firm delivers the
results of any audit.  Such examination is to be made at the expense of Ocular,
except in the event that the results of the audit reveal an underpayment by
Licensee of [**] percent ([**]%) or more during the period being audited, in
which case reasonable audit fees for such examination shall be paid by Licensee.

(b)Ocular shall keep full, clear and accurate records of costs of performance of
the out-of-pocket costs for which Licensee is responsible to reimburse Ocular
hereunder, in accordance with Accounting Standards consistently applied, for a
period of at least [**] after the end of the Calendar Year to which the records
relate, in sufficient detail to enable Licensee’s payment obligations.  Ocular
further agrees to permit its books and records to be examined by an independent
accounting firm selected by Licensee and reasonably acceptable to Ocular no more
than once per Calendar Year, to verify any invoices delivered in connection with
such payment obligations during the [**] most recently-ended Calendar Years,
upon reasonable notice (which shall be no less than [**] prior notice) and
during regular business hours and subject to a reasonable confidentiality
agreement.  The Parties shall reconcile any underpayment or overpayment within
[**] after the accounting firm delivers the results of any audit.  Such
examination is to be made at the expense of Licensee, except in the event that
the results of the audit reveal an overcharging by Ocular of [**] percent
([**]%) or more during the period being audited, in which case reasonable audit
fees for such examination shall be paid by Ocular.

Section 8.08Currency Conversion.  Wherever it is necessary to convert currencies
for Net Sales invoiced in a currency other than the Dollar, such conversion
shall be made into Dollars at the conversion rate existing in the United States
(as reported in the Wall Street Journal) on the last working day of the
applicable Calendar Quarter or, if such rate is unavailable, a substitute
therefor reasonably selected by Ocular.  All payments due to Ocular under this
Agreement shall be made without deduction of exchange, collection or other
charges.  Once the amount of Net Sales paid to Ocular in respect of a particular
Calendar Quarter has been converted into Dollars, such amount of Dollars shall
be used for the purpose of calculating the total amount of Net Sales during the
Calendar Year that includes such Calendar Quarter.

Section 8.09Methods of Payment.  All payments due to Ocular under this Agreement
shall be made in Dollars by wire or ACH transfer to a bank account of Ocular, or
any Affiliate of Ocular, designated from time to time in writing by Ocular.
Ocular may direct that all or any portion of any payment owed by Licensee to
Ocular under this Agreement be paid to any Ocular Affiliate.

Section 8.10Taxes.

(a)Each Party shall be solely responsible for the payment of all taxes imposed
by any taxing authority within the United States on such Party’s share of income
arising from the

38

--------------------------------------------------------------------------------

activities of such Party under this Agreement, provided that Licensee shall make
all payments due to Ocular under this Agreement without any withholding of such
taxes.  If any payment owed by Licensee to Ocular pursuant to this Agreement is
subject to any deduction or withholding for taxes imposed by a taxing authority
outside of the United States, then the full amount of any such tax required to
be deducted and withheld on such payments will be duly deducted, withheld and
timely paid over by Licensee on behalf of Ocular.  Any such payment payable
under this Agreement with respect to which any such tax has been deducted or
withheld pursuant to this Section 8.10 shall be increased as necessary to ensure
that, after all required tax deductions and withholdings have been made
(including with respect to any such increased amount), the net amount received
by Ocular (free and clear of any tax required to be paid over by Licensee or
with respect thereto to any non-United States governmental authority) shall be
equal to the amount that would have been due to, and received by, Ocular under
this Agreement had no such deduction or withholding been required or made.

(b)Notwithstanding anything to the contrary in this Agreement, this Section
8.10(b) shall apply with respect to VAT or any similar tax. All payments by
Licensee Entities shall be exclusive of VAT. If any VAT is required in respect
of any payments made under this Agreement under applicable Laws, except as
provided below, each Licensee Entity shall pay VAT at the applicable rate in
respect of any such payments in accordance with local Law whether such amounts
are invoiced or not in respect of those payments. To the extent any VAT is due
on any amounts payable by Licensee to Ocular:

(i)under Section 8.04 of this Agreement, if such VAT is not recoverable, not
creditable, not exempt, or like neutral effect under applicable VAT rules, then
(x) the applicable Licensee Entity may deduct such VAT up to [**]% (by way of
example, VAT Example #1: [**]. Additionally, any VAT borne by a Licensee Entity
for failure to comply with local VAT rules and procedures (such as failure to
properly invoice VAT), shall not be an amount borne by Ocular; and

(ii)under any Section of this Agreement other than Section 8.04, pay such VAT to
the appropriate Governmental Authority, and pay to Ocular the full amount due,
without deduction.

The Parties will cooperate to provide Licensee Entity all documentation required
to properly and timely pay VAT amounts described in this Section 8.10(b).  If
the VAT originally paid or otherwise borne by Ocular is in whole or in part
subsequently determined not to have been chargeable, or is fully creditable,
eligible for offset, refund or recovery, or otherwise not borne by any Licensee
Entity then all necessary steps will be taken by Licensee to obtain a refund of
such undue VAT charge from the applicable Governmental Authority and any amount
of VAT repaid by such Governmental Authority, or any amounts already offset or
credited to Licensee’s account will be transferred to Ocular within [**] of such
offset, credit, recovery, refund or receipt.  Each Party shall provide the other
with reasonable assistance to enable the recovery, as permitted by law, of VAT
or similar obligations resulting from payments made under this Agreement, such
recovery to be for the benefit of the Party bearing such VAT.

39

--------------------------------------------------------------------------------

Section 8.11Late Payments.  Interest shall be payable by Licensee on any amounts
payable to Ocular under this Agreement which are not paid by the due date for
payment.  All interest shall accrue and be calculated on a daily basis (both
before and after any judgment) at a rate per month equal to the lesser of (a)
[**] percentage point above the then-current “prime rate” in effect published in
The Wall Street Journal or (b) the maximum rate permissible under applicable
Law, for the period from the due date for payment until the date of actual
payment.  The payment of such interest shall not limit Ocular from exercising
any other rights it may have as a consequence of the lateness of any payment.

ARTICLE IX



INTELLECTUAL PROPERTY

Section 9.01Ownership.

(a)Ownership of the Ocular Technology shall remain vested at all times in
Ocular.

(b)Ownership of the Licensee Technology shall remain vested at all times in
Licensee.

(c)Each Party shall promptly notify the other Party of any new Arising Product
IP.  As between the Parties, any such Arising Product IP shall be owned by
Ocular.  Licensee hereby assigns to Ocular all right, title and interest it or
any Licensee Entities may have in or to any Arising Product IP.  Other than
Arising Product IP, each Party shall solely own all Arising IP conceived,
reduced to practice, authored, created or developed solely by or on behalf of
such Party or any of its Affiliates in the course of its activities during the
Term, and the Parties shall jointly own all Joint Arising IP, with each Party
having an undivided half interest in and to such Joint Arising IP, with the
right to practice and exploit such Joint Arising IP with no duty of accounting
or seeking consent from the other Party, subject only to the applicable licenses
granted under this Agreement.  All Arising Product IP and Arising IP otherwise
owned by Ocular shall be included with the Ocular Technology, and included in
the licenses granted to Licensee pursuant to Section 2.01.

(d)Licensee agrees to assist Ocular, or its designee, at Ocular’s expense, in
every proper way in connection with securing, applying for, registering,
perfecting and enforcing Ocular’s rights in the Arising IP in any and all
countries, including the disclosure to Ocular of all pertinent information and
data with respect to this Agreement, the execution of all applications,
specifications, oaths, assignments and all other instruments which Ocular shall
deem necessary in order to apply for and obtain such rights and in order to
assign and convey to Ocular, its successors, assigns and nominees the sole and
exclusive right, title and interest in and to the Arising IP.

(e)Each Party shall be solely responsible for payments due under applicable
inventor remuneration laws in any Jurisdiction to each inventor as to any Patent
Right described

40

--------------------------------------------------------------------------------

in the foregoing Section 9.01(a)-(b) to which such Party is assigned an
ownership interest by such inventor.

Section 9.02Prosecution of Patent Rights.  Subject to the terms of each
In-License Agreement:

(a)Ocular shall have the first right, but not the obligation, to file, prosecute
and maintain all Ocular Patent Rights and Arising Product Patent Rights, at
Ocular’s sole cost and expense.

(b)Ocular shall consult with Licensee on the preparation, filing, prosecution
and maintenance of all Ocular Patent Rights and Arising Product Patent Rights in
the Territory (collectively, the “Ocular Prosecuted Patent Rights”), and shall
take into consideration the commercial strategy of Licensee in the Territory.
 Ocular shall furnish Licensee with copies of each material document that is
relevant to such preparation, filing, prosecution and maintenance at least [**]
prior (or such shorter period prior if it is not reasonably practicable to
provide such copies [**] prior) to filing such document or making any payment
due thereunder to allow for review and comment by Licensee and shall consider in
good faith timely comments from Licensee thereon.  Ocular shall also furnish
Licensee with copies of all final filings and responses made to any patent
authority in the Territory with respect to the Ocular Prosecuted Patent Rights
in a timely manner following submission thereof.

(c)Notwithstanding the foregoing, if Ocular elects not to, or is unable to,
file, prosecute or maintain any Ocular Prosecuted Patent Rights in any
Jurisdiction, Ocular shall give Licensee prompt notice thereof, and, in such
cases, shall allow Licensee to prosecute or maintain such Ocular Prosecuted
Patent Rights in such Jurisdiction, at Licensee’s cost and expense. Licensee may
deduct up to [**] percent ([**]%) of such costs and expenses incurred by
Licensee in with respect to the prosecution and maintenance of such Ocular
Prosecuted Patent Rights in such Jurisdiction against royalties due to Ocular
pursuant to Section 8.04, provided that any such deduction shall not reduce any
applicable royalty payment to less than [**] percent ([**]%) of the amount that
would otherwise be due and payable to Ocular pursuant to Section 8.04 in any
Calendar Quarter.  If any amount that Licensee is entitled to deduct from the
royalty payments due to Ocular under this Section 9.02(c) with respect to a
Licensed Product is not fully offset against such royalty amounts as a result of
the preceding sentence, such amount may be carried forward and applied to future
periods until fully exhausted.

Section 9.03Enforcement and Defense.  If either Party becomes aware of any Third
Party activity in the Territory, including any Development activity (whether or
not an exemption from infringement liability for such Development activity is
available under applicable Law), that infringes (or that is directed to the
Development of a product that would infringe) an Ocular Prosecuted Patent
Rights, then the Party becoming aware of such activity shall give prompt written
notice to the other Party regarding such alleged infringement or
misappropriation (collectively, “Infringement Activity”).

Subject to the terms of each In-License Agreement:

41

--------------------------------------------------------------------------------

(a)Licensee shall have the first right, but not the obligation, to attempt to
resolve any Infringement Activity in the Territory by commercially appropriate
steps at its own expense, including the filing of an infringement or
misappropriation suit using counsel of its own choice.  If Licensee fails to
resolve such Infringement Activity in the Territory or to initiate a suit with
respect thereto by the date that is [**] before any deadline for taking action
to avoid any loss of material enforcement rights or remedies, then Ocular shall
have the right, but not the obligation, to attempt to resolve such Infringement
Activity by commercially appropriate steps at its own expense, including the
filing of an infringement or misappropriation suit using counsel of its own
choice.

(b)Any amounts recovered by a Party as a result of an action pursuant to Section
9.03(a), whether by settlement or judgment, shall be allocated first to pay to
each Third Party counterparty under any In-License Agreement any amounts owed to
such Third Party counterparty with respect to such enforcement action and next
to reimburse the Parties for all costs and expenses incurred in connection with
such proceeding paid by the Parties and not otherwise recovered.  Any remaining
amount shall be allocated as follows: (i) in the event that Licensee controls
the applicable Infringement Activity in the Territory in accordance with Section
9.03(a), retained by Licensee but deemed Net Sales and subject to the royalty
obligation to Ocular hereunder; (ii) in the event that Ocular controls the
applicable Infringement Activity in the Territory in accordance with Section
9.03(a), [**] percent ([**]%) to Ocular and [**] percent ([**]%) to Licensee.

(c)If a Third Party asserts that an Ocular Prosecuted Patent Rights is invalid
or unenforceable in the Territory (other than as part of its defense of the
Infringement Activity set forth above) (a “Third Party Challenge”), then Ocular
shall have the sole right and, but not the obligation, to defend against such
assertion and, at Ocular’s request and expense, Licensee shall provide
reasonable assistance in defending against such Third Party assertion.  Ocular
shall (i) keep Licensee reasonably informed regarding such assertion and such
defense (including by providing Licensee with drafts of each filing a reasonable
period before the deadline for such filing and promptly providing Licensee with
copies of all final filings and correspondence), (ii) consult with Licensee on
such defense, and (iii) consider in good faith all comments from Licensee
regarding such defense.  Licensee shall have the right to join as a party to
such defense and participate with its own counsel at its sole expense; provided
that Ocular shall retain control of such defense.

(d)Should Ocular decide that it is not, or is no longer, interested in defending
a Third Party Challenge, it shall promptly (and in any event by the date that is
[**] before any deadline for taking action to avoid any loss of material rights)
provide Licensee written notice of this decision. In such event, Licensee may
elect either of the following:

(i)Licensee may request that Ocular defend (or continue to defend) such Third
Party Challenge at Licensee’s cost and expense (a “Licensee Directed Challenge
Defense”) and Ocular shall exercise Commercially Reasonable Efforts as
reasonably requested by Licensee to carry out such Licensee Directed Challenge
Defense. Ocular shall invoice Licensee for

42

--------------------------------------------------------------------------------

its costs and expenses incurred in relation to any Licensee Directed Challenge
Defense, and Licensee shall pay such invoice within [**] of receipt thereof.
Following a successful Licensee Directed Challenge Defense, Licensee may deduct
any such costs and expenses incurred by Ocular and reimbursed by Licensee in
defending such Licensee Directed Challenge Defense against royalties due to
Ocular pursuant to Section 8.04, provided that any such deduction shall not
reduce any applicable royalty payment to less than [**] percent ([**]%) of the
amount that would otherwise be due and payable to Ocular pursuant to Section
8.04 in any Calendar Quarter. If any amount that Licensee is entitled to deduct
from the royalty payments due to Ocular under this Section 9.03(d)(i) with
respect to a Licensed Product is not fully offset against such royalty amounts
as a result of the preceding sentence, such amount may be carried forward and
applied to future periods until fully exhausted; or

(ii)Licensee may defend (or may take over the defense of) such Third Party
Challenge at Licensee’s sole cost and expense and, at Licensee’s request and
expense, Ocular shall provide reasonable assistance in defending against such
Third Party challenge. Licensee shall (i) keep Ocular reasonably informed
regarding such defense (including by providing Ocular with drafts of each filing
a reasonable period before the deadline for such filing and promptly providing
Ocular with copies of all final filings and correspondence), (ii) consult with
Ocular on such defense, and (iii) consider in good faith all comments from
Ocular regarding such defense.  For the avoidance of doubt, if Licensee elects
to exercise its rights under this Section 9.03(d)(ii), then Licensee may not
thereafter elect to exercise its rights under Section 9.03(d)(i).

(e)At the request of the enforcing or defending Party, the other Party shall, at
the enforcing or defending Party’s cost and expense, provide reasonable
assistance in any enforcement or defense action undertaken pursuant this Section
9.03 (including entering into a common interest agreement if reasonably deemed
necessary by the enforcing or defending Party) and be joined as a party to the
suit if necessary for the initiating or defending Party to bring or continue
such suit.  The non-enforcing or non-defending Party shall always have the right
to be represented by counsel of its own selection and its own expense in any
suit or other action instituted by the other Party pursuant to this Section
9.03.

Section 9.04Defense of Third Party Infringement and Misappropriation Claims.
 Subject to the terms of each In-License Agreement:

(a)If a Third Party asserts that a Patent Right or other right Controlled by it
in the Territory is infringed or misappropriated by a Party’s activities under
this Agreement or a Party becomes aware of a Patent Right or other right that
might form the basis for such a claim, the Party first obtaining knowledge of
such a claim or such potential claim shall immediately provide the other Party
with notice thereof and the related facts in reasonable detail.  The Parties
shall discuss what commercially appropriate steps, if any, to take to avoid
infringement or misappropriation of said Third Party Patent Right or other right
controlled by such Third Party in the Territory. If a Third Party asserts that a
Patent Right or other right Controlled by it in the Territory is infringed or
misappropriated by a Party’s activities under this Agreement, then, subject to
any indemnification obligation from one Party to the other in respect of such

43

--------------------------------------------------------------------------------

infringement or misappropriation (in which case, notwithstanding the remainder
of this sentence, the indemnifying Party shall have the first right to control
such defense in accordance with Section 13.03), such Party shall have the first
right, but not the obligation, to defend against such assertion and, at such
Party’s request and expense, the other Party will provide reasonable assistance
in defending against such Third Party assertion.  Such Party shall keep the
other Party reasonably informed regarding such assertion and such defense.

ARTICLE X



DATA SECURITY AND ADVERSE DRUG EVENTS AND REPORTS

Section 10.01Data Security.  During the Term, each Licensee Entity will maintain
safety and facility procedures, data security procedures and other safeguards
against the disclosure, destruction, loss, or alteration of Ocular’s information
in its possession, all in accordance with the standards therefor consistent with
customary industry standard.

Section 10.02Complaints. Each Party shall maintain a record of all non-medical
and medical product-related complaints it receives with respect to any Licensed
Product in accordance with the applicable Laws of each Jurisdiction where the
Licensed Products are commercialized, to include validation, investigation and
trending of all complaints, which investigation shall be conducted by a
qualified Third Party if necessary to comply with regulatory requirements.  Each
Party shall notify the other Party of any such complaint received by it in
sufficient detail and in accordance with the timeframes and procedures for
reporting established, and in any event in sufficient time to allow each Ocular
Entity and each Licensee Entity to comply with any and all regulatory
requirements imposed upon it, including in accordance with International
Conference on Harmonisation of Technical Requirements for Registration of
Pharmaceuticals for Human Use (“ICH”) guidelines. Licensee shall investigate and
respond to all such complaints in in any Jurisdiction in the Territory with
respect to any Licensed Product as soon as reasonably practicable.  All such
responses shall be made in accordance with the procedures established pursuant
to ICH, FDA, EMA, NMPA and other applicable guidelines, and subject to such
additional requirements as may be determined by the JC from time to time.
 Licensee shall promptly provide Ocular a copy of any such response.

Section 10.03Adverse Drug Events.  Within [**] after the Effective Date, the
Parties shall enter into the Safety Data Exchange Agreement.  Such Safety Data
Exchange Agreement shall provide for the exchange by the Parties of any
information of which a Party becomes aware concerning any adverse event
experienced by a subject or patient being administered any Licensed Product,
whether or not such adverse event is determined to be attributable to any
Licensed Product, including any such information received by either Party from
any Third Party (subject to receipt of any required consents from such Third
Party).  It is understood that each Party and in the case of Ocular, the Ocular
Entities, and in the case of Licensee, the Licensee Entities, shall have the
right to disclose such information if such disclosure is reasonably necessary to
comply with applicable Laws or requirements of any applicable Regulatory
Authority.  Licensee shall be responsible for handling all such returns,
suspensions and

44

--------------------------------------------------------------------------------

withdrawals of each Licensed Product in the Territory at its sole expense,
unless otherwise provided for in the Supply Agreement. The Safety Data Exchange
Agreement will detail Licensee’s responsibilities relating to such recalls,
suspensions and withdrawals.

Section 10.04No Admissions by Licensee in Response to Product Complaints that
May Be Adverse to Ocular.  If Licensee (including any Licensee Entity) receives
any complaint relating to the quality or condition of the Licensed Product or
its packaging, or the Trademark or the Patents, from any Third Party, Licensee
shall forthwith acknowledge receipt of such complaint but shall not make any
admissions in respect thereof which could result in liability to Ocular (or any
other Ocular Entity), through indemnification or otherwise, unless such
admission is required by Applicable Law or under a court order.  Licensee shall
notify Ocular in writing as soon as practicable to permit all applicable Ocular
Entities to comply with all applicable Laws for any matter relating to the
safety of the Licensed Product. Licensee shall offer reasonable cooperation to
Ocular (and other Ocular Entities designated by Ocular) in investigating any
complaint and the circumstances surrounding it and shall comply with Ocular’s
standard operating procedures in respect of adverse events, product recall or
other related matters, a copy which shall be provided to Licensee.

ARTICLE XI



REPRESENTATIONS, WARRANTIES, AND COVENANTS

Section 11.01Mutual Representations and Warranties.  Each of Licensee and Ocular
hereby represents and warrants to the other Party as of the Effective Date that:

(a)it is a corporation or entity duly organized and validly existing under the
Laws of the state, municipality, province, administrative division or other
jurisdiction of its incorporation or formation;

(b)the execution, delivery and performance of this Agreement by it has been duly
authorized by all requisite corporate action;

(c)it has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and such performance does not conflict with
or constitute a breach of any of its agreements with any Third Party;

(d)it has the right to grant the rights and licenses described in this
Agreement;

(e)it has not made any commitment to any Third Party in conflict with the rights
granted by it hereunder;

(f)to its knowledge, no consent, approval or agreement of any person or
Governmental Authority is required to be obtained in connection with the
execution and delivery of this Agreement; and

45

--------------------------------------------------------------------------------

(g)it has not been debarred by the FDA, is not the subject of a conviction
described in Section 306 of the FD&C Act, and is not subject to any similar
sanction of any other Governmental Authority outside of the U.S., and neither it
nor any of its Affiliates has used, in any capacity, any person or entity who
either has been debarred by the FDA, is the subject of a conviction described in
Section 306 of the FD&C Act or is subject to any such similar sanction inside or
outside of the U.S.

Section 11.02Mutual Covenants.  Each of Licensee and Ocular hereby covenants to
the other Party that:

(a)it will not engage, in any capacity in connection with this Agreement or any
ancillary agreement, any person or entity who either has been debarred by the
FDA, is the subject of a conviction described in Section 306 of the FD&C Act or
is subject to any such similar sanction inside or outside of the U.S., and such
Party shall inform the other Party in writing promptly if such Party or any
person or entity engaged by such Party who is performing services under this
Agreement, or any ancillary agreements, is debarred or is the subject of a
conviction described in Section 306 of the FD&C Act or any similar sanction
inside or outside of the U.S., or if any action, suit, claim, investigation or
legal or administrative proceeding is pending or, to such Party’s knowledge, is
threatened, relating to the debarment or conviction of a Party, any of its
Affiliates or any such person or entity performing services hereunder or
thereunder;

(b)during the Term, it will not make any commitment to any Third Party in
conflict with the rights granted by it hereunder; and

(c)it will comply, and will cause its Affiliates to comply, with all applicable
Laws in performing its activities hereunder.

Section 11.03Additional Ocular Warranties.  Ocular hereby represents and
warrants to Licensee as of the Effective Date that:

(a)to Ocular’s knowledge, Exhibit A contains a list of all Patent Rights that
are Controlled by Ocular of any of its Affiliates as of the Effective Date and
Cover the Development or Commercialization of the Licensed Products as they
exist on the Effective Date in the Field in the Territory and Ocular and its
Affiliates do not own and have not in-licensed any Know-How or Patents that
Cover the Development or Commercialization of the Licensed Product that are not
Controlled by Ocular or its Affiliates;

(b)Ocular is unaware of any challenge in the Territory to the validity or
enforceability of any of the Ocular Patent Rights listed in Exhibit A;

(c)to Ocular’s knowledge and with respect to the Territory, there is no pending
or threatened litigation, arbitration or investigation before any regulatory or
administrative body of any country or jurisdiction (including any Governmental
Authority), or pertaining to pending or threatened civil, economic,
administrative or criminal litigation any country or jurisdiction (including
letters asserting claims, complaints, answers, briefs, motion

46

--------------------------------------------------------------------------------

papers, etc.) that would affect the ownership of assets or business regulation
of Ocular or any of its Affiliates, or would negatively impact Ocular’s or any
of its Affiliates’ business and operations, including litigation against such
party’s management, group leaders, directors and scientists, pertaining to
performance of such party’s obligations under this Agreement, or pertaining to
the conduct of clinical research, including without limitation intellectual
property rights;

(d)Ocular has provided Licensee with a redacted version of the Existing
In-License Agreement in effect as of the Effective Date. Such redacted version
is redacted only to remove confidential or competitively sensitive information
not relevant to Licensee as a sublicensee thereunder. To Ocular’s knowledge, the
Existing In-License Agreement is in full force and effect, and Ocular is not in
breach of the Existing In-License Agreement; As of the Effective Date, except
for the Existing In-License Agreement, there is no agreement between Ocular or
its Affiliates and any Third Party pursuant to which Ocular or its Affiliates
have obtained any right or license to the Licensed Products or any intellectual
property rights related to the Licensed Products;

(e)During the Term of this Agreement, Ocular shall keep all In-License
Agreements (including Existing In-License Agreement) in full force and effect
and shall not terminate, amend, waive or otherwise modify (or consent to any of
the foregoing) its rights under any In-License Agreement in any manner that
materially diminishes the rights or licenses granted to Licensee hereunder,
without Licensee’s express written consent;

(f)Ocular has not received written notice of any investigations, inquiries,
actions or other proceedings pending before or threatened by any Regulatory
Authority or other Governmental Authority with respect to the Licensed Products
arising from any action or default by Ocular or any of its Affiliates or a Third
Party acting on behalf Ocular in the discovery, Manufacture or Development of
the Licensed Products; and

(g)Ocular has not received written notice from a Third Party claiming that the
development, use, manufacture or sale of any Licensed Product would infringe or
misappropriate any intellectual property rights of such Third Party.

Section 11.04Additional Licensee Warranties and Covenants.  Licensee hereby
represents, warrants and covenants to Ocular that:

(a)Licensee has (or will have at the anticipated time of launch) the capability
to Commercialize Licensed Products in the Territory as contemplated in this
Agreement;

(b)each Licensee Entity (other than Licensee) and each Licensee Entity’s
employees and permitted agents and contractors have executed agreements or have
existing obligations under applicable Laws, or, upon their engagement by
Licensee or any of its Affiliates, will execute such agreements, requiring
automatic assignment to Licensee of all inventions (whether patentable or not)
or other Know-how identified, discovered, authored, developed, conceived or
reduced to practice during the course of and as the result of their association
with Licensee or its Affiliates, and all intellectual property rights therein,
and obligating the relevant

47

--------------------------------------------------------------------------------

individual or entity to maintain as confidential Licensee’s Confidential
Information related to the Licensed Product as well as Confidential Information
of other parties (including Ocular and any Ocular Entity) which such individual
or entity may receive, to the extent required to support Licensee’s obligations
under this Agreement;

(c)to Licensee’s knowledge, there is no pending or threatened litigation,
arbitration or investigation before any regulatory or administrative body of any
country or jurisdiction (including any Governmental Authority), or pertaining to
pending or threatened civil, economic, administrative or criminal litigation any
country or jurisdiction (including letters asserting claims, complaints,
answers, briefs, motion papers, etc.) that would affect the ownership of assets
or business regulation of Licensee or any of its Affiliates, or would negatively
impact Licensee’s or any of its Affiliates’ business and operations, including
litigation against such party’s management, group leaders, directors and
scientists, pertaining to performance of such party’s obligations under this
Agreement, or pertaining to the conduct of clinical research, including without
limitation intellectual property rights;

(d)neither Licensee nor any of its Affiliates are (i) state-owned, (ii) subject
to any state-owned assets administrations or other authorities with respect to
the registration of state-owned assets or (iii) under collective ownership;

(e)Licensee and its Affiliates have (i) passed all annual inspections by
Governmental Authorities and (ii) paid all taxes imposed upon such party by any
Governmental Authority as such taxes have become due, in each case ((i) and
(ii)) since its inception;

(f)neither Licensee nor any of its Affiliates is, and, during the Term, neither
Licensee nor any of its Affiliates will become, a relevant scientific research
institution or higher level educational school under the Notice of the General
Office of the State Council on Issuing the Measures for the Management of
Scientific Data, Guo Ban Fa (2018) No. 17, as such Law exists as of the
Effective Date; and

(g)the Development to be undertaken under this Agreement will not be funded by
the government of Mainland China.

Section 11.05Anti-Corruption.

(a)Anti-Corruption Provisions.  Each Party represents and warrants to the other
Party that such Party has not, directly or indirectly, offered, promised, paid,
authorized or given, and each Party agrees that such Party will not, in the
future, offer, promise, pay, authorize or give, money or anything of value,
directly or indirectly, to any Government Official or Other Covered Party for
the purpose, pertaining to this Agreement, of:  (i) influencing any act or
decision of such Government Official or Other Covered Party; (ii) inducing such
Government Official or Other Covered Party to do or omit to do an act in
violation of a lawful duty; (iii) securing any improper advantage; or (iv)
inducing such Government Official or Other Covered Party to influence the act or
decision of a Governmental Authority, in order to obtain or retain business, or
direct business to, any person or entity, in any way related to this Agreement.

48

--------------------------------------------------------------------------------

For purposes of this Agreement: (A) “Government Official” means any official,
officer, employee or representative of: (1) any Governmental Authority; (2) any
public international organization or any department or agency thereof; or (3)
any company or other entity owned or controlled by any Governmental Authority;
and (B) “Other Covered Party” means any political party or party official, or
any candidate for political office.

(b)Anti-Corruption Compliance.

(i)In performing under this Agreement, each Party, on behalf of itself, its
respective Affiliates and (in the case of Ocular) other Ocular Entities and (in
the case of Licensee) other Licensee Entities, agrees to comply with all
applicable anti-corruption Laws, including the Foreign Corrupt Practices Act of
1977, as amended from time to time (“FCPA”) and all anti-corruption Laws of the
Territory.

(ii)Each Party represents and warrants to the other Party that such Party is not
aware of any Government Official or Other Covered Party having any financial
interest in the subject matter of this Agreement or in any way personally
benefiting, directly or indirectly, from this Agreement.

(iii)No Party, nor any Affiliate of any Party (and (in the case of Ocular) no
other Ocular Entity and (in the case of Licensee) no other Licensee Entity),
shall give, offer, promise or pay any political contribution or charitable
donation at the request of any Government Official or Other Covered Party that
is in any way related to this Agreement or any related activity.

(iv)Licensee Entities shall in all cases, refrain from engaging in any
activities or conduct which would cause any Ocular Entity to be in violation of
the FCPA and any applicable anti-bribery laws. If any Licensee Entity proposes
to provide any information, data or documentation to any governmental or
regulatory authority in respect of the Licensed Product, it shall first obtain
the prior written approval of Ocular, which will not be unreasonably withheld,
or shall provide such information, data or documentation in accordance with
Ocular’s written instructions, unless otherwise required by Law.

(v)Licensee agrees that it will, and will cause each of its directors, officers,
employees, agents or other representatives who have any direct involvement with
any of the management or operations of the business of Licensee under this
Agreement, at the request of Ocular, and at least annually, provide Ocular with
a certification in the form hereto attached and incorporated by reference as
Exhibit D.

(vi)Licensee agrees that should it learn or have reason to know of: (i) any
payment, offer, or agreement to make a payment to a foreign official or
political party for the purpose of obtaining or retaining business or securing
any improper advantage for Ocular under this Agreement or otherwise, or (ii) any
other development during the Term that in any way makes inaccurate or incomplete
the representations, warranties and certifications of Licensee hereunder given
or made as of the date hereof or at any time during the Term, relating

49

--------------------------------------------------------------------------------

to the FCPA, Licensee will immediately advise Ocular in writing of such
knowledge or suspicion and the entire basis known to Licensee therefor.

(vii)Notwithstanding any other provisions contained in this Agreement, Licensee
agrees that full disclosure of information relating to a possible violation of
the FCPA or the existence and terms of this Agreement, including the
compensation provisions hereof, may be made at any time and for any reason to
the U.S. government and its agencies, and to whomsoever Ocular determines has a
legitimate need to know.

(viii)In the event that a Party violates the FCPA, any anti-corruption Law of
the Territory or any other applicable anti-corruption Law, or breaches any
provision in this Section 11.05, the other Party shall have the right to
unilaterally terminate this Agreement pursuant to Section 14.02, except that the
cure period set forth therein shall not apply.

Section 11.06Exportation of Data.  Licensee shall ensure that the export of all
Licensee Product Data that Licensee is required to provide to Ocular under this
Agreement complies with all applicable Laws in the Territory and shall use
Commercially Reasonable Efforts to obtain any approval of any Governmental
Authority required, and to take all other steps required under applicable Laws,
for such export. To the extent that export of any Licensee Product Data is
prohibited by applicable Laws, the Parties will work together in good faith to
endeavor to provide Ocular or its designee with rights and access to such
Licensee Product Data as close to those described in the preceding sentence as
is permitted by applicable Law.

Section 11.07Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE INTELLECTUAL
PROPERTY RIGHTS PROVIDED BY OCULAR TO LICENSEE HEREIN ARE PROVIDED “AS IS” AND
WITHOUT WARRANTY.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH OF THE PARTIES
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, VALIDITY OR ENFORCEABILITY OF THEIR RESPECTIVE INTELLECTUAL PROPERTY
RIGHTS, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.

Section 11.08Limitation of Liability.  NEITHER PARTY SHALL BE ENTITLED TO
RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL, EXEMPLARY, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES OR DAMAGES FOR LOSS OF PROFIT OR LOST
OPPORTUNITY IN CONNECTION WITH THIS AGREEMENT, ITS PERFORMANCE OR LACK OF
PERFORMANCE HEREUNDER, OR ANY LICENSE GRANTED HEREUNDER.  THE FOREGOING SHALL
NOT LIMIT (a) ANY INDEMNIFICATION OBLIGATIONS HEREUNDER OR (b) REMEDIES
AVAILABLE TO EITHER PARTY WITH RESPECT TO A BREACH OF ARTICLE XII OR Section
2.07 OR FRAUD COMMITTED BY THE OTHER PARTY.

50

--------------------------------------------------------------------------------

ARTICLE XII



CONFIDENTIALITY

Section 12.01Generally.  During the Term and for a period of [**] thereafter,
each Party (a) shall maintain in confidence all Confidential Information of the
other Party; (b) shall not use such Confidential Information for any purpose
except to fulfill its obligations or exercise its rights under this Agreement;
and (c) shall not disclose such Confidential Information to anyone other than
those of its Affiliates, directors, investors, prospective investors, lenders,
prospective lenders, acquirers, prospective acquirers, licensees, prospective
licensees, sublicensees, prospective sublicensees, employees, consultants,
financial or legal advisors, or other agents or contractors (collectively,
“Representatives”) who are bound by written obligations of nondisclosure and
non-use no less stringent than those set forth in this ARTICLE XII (except that
the duration of confidentiality and non-use may be shorter but no less than
[**], so long as such shorter duration does not apply to any Confidential
Information comprising scientific trade secret information disclosed to such
Representatives) and to whom such disclosure, under this Agreement, is necessary
in connection with the fulfillment of such Party’s obligations or exercise of
such Party’s rights under this Agreement or in connection with bona fide
financing or acquisition activities.  Each Party shall (i) ensure that such
Party’s Representatives who receive any of the other Party’s Confidential
Information comply with the obligations set forth in this ARTICLE XII and (ii)
be responsible for any breach of these obligations by any of its Representatives
who receive any of the other Party’s Confidential Information.  Each Party shall
notify the other Party promptly on discovery of any unauthorized use or
disclosure of the other’s Confidential Information. Notwithstanding anything to
the contrary in this ARTICLE XII, Ocular may disclose Licensee’s Confidential
Information to each Third Party counterparty under any In-License Agreement as
reasonably required to fulfill Ocular’s obligations under such In-License
Agreement, and Licensee acknowledges and agrees that, with respect to any such
Confidential Information, such Third Party counterparty(ies) shall only be bound
by the confidentiality obligations set forth in the applicable In-License
Agreement(s).  From and after the Effective Date, any “Confidential Information”
(as defined in the Confidentiality Agreement) shall be deemed to be Confidential
Information hereunder and subject to the terms of this Agreement.

Section 12.02Exceptions.  The obligations of confidentiality, non-disclosure,
and non-use set forth in Section 12.01 shall not apply to, and “Confidential
Information” shall exclude, any information to the extent the receiving Party
(the “Recipient”) can demonstrate that such information:  (a) was in the public
domain or publicly available at the time of disclosure to the Recipient or any
of its Affiliates by the disclosing Party or any of its Affiliates pursuant to
this Agreement, or thereafter entered the public domain or became publicly
available, in each case other than as a result of any action of the Recipient,
or any of its Representatives, in breach of this Agreement or the
Confidentiality Agreement; (b) was rightfully known by the Recipient or any of
its Affiliates (as shown by its written records) prior to the date of disclosure
to the Recipient or any of its Affiliates by the disclosing Party or any of its
Affiliates pursuant to this Agreement or the Confidentiality Agreement; (c) was
received by the Recipient or any of its Affiliates on an unrestricted basis from
a Third Party rightfully in possession of such information

51

--------------------------------------------------------------------------------

and not under a duty of confidentiality to the disclosing Party or any of its
Affiliates; or (d) was independently developed by or for the Recipient or any of
its Affiliates without reference to or reliance on the Confidential Information
of the other Party or any of its Affiliates (as demonstrated by written
records).

Section 12.03Permitted Disclosures.

(a)Notwithstanding any other provision of this Agreement, Recipient’s (or its
Affiliates’) disclosure of the other Party’s Confidential Information shall not
be prohibited if such disclosure: (i) is in response to a valid order of a court
or other Governmental Authority including the rules and regulations promulgated
by the Securities and Exchange Commission (or similar foreign authority) or any
other Governmental Authority or (ii) to patent offices in order to seek or
obtain Patent Rights or to Regulatory Authorities in order to seek or obtain
approval to conduct clinical trials or to gain Regulatory Approval with respect
to the Licensed Products as contemplated by this Agreement; provided that such
disclosure may be made only to the extent reasonably necessary to respond to
such court or other Governmental Authority order to seek or obtain such Patent
Rights or Regulatory Approvals and the Recipient (or its applicable Affiliate)
shall use Commercially Reasonable Efforts to obtain confidential treatment of
such information.  If a Recipient is required to disclose Confidential
Information pursuant to this Section 12.03(a), prior to any disclosure the
Recipient shall, to the extent legally permitted and practicable, provide the
disclosing Party with prior written notice of such disclosure in order to permit
the disclosing Party to seek a protective order or other confidential treatment
of such disclosing Party’s Confidential Information.

(b)Each Party acknowledges that the other Party may be required by Law or by
stock exchange rules to make public disclosures (including in filings with
Government Authorities or stock exchanges) of the terms of this Agreement or
certain material developments or material information generated under this
Agreement.  Each Party agrees that the other Party may make such disclosures as
required by Law or by stock exchange rules, provided that the Party seeking such
disclosure first provides the other Party a copy of the proposed disclosure,
except where prohibited by applicable Law, and provided further that (except to
the extent that the Party seeking disclosure is required to disclose such
information to comply with applicable Law and rules) if the other Party
demonstrates to the reasonable satisfaction of the Party seeking disclosure,
within [**] of such Party’s providing the copy (or such lesser period of time as
required by applicable Law, and provided that the other Party will make
reasonable efforts to accommodate a shorter timeframe if requested), that the
public disclosure of previously undisclosed information will materially
adversely affect the Development or Commercialization of the Licensed Product
(including with respect to such Party’s intellectual property protection
strategy), the Party seeking disclosure will remove from the disclosure such
specific previously undisclosed information as the other Party shall reasonably
request to be removed.

Section 12.04Publicity.  On or after the Effective Date, each Party may issue a
press release announcing the existence of this Agreement at a time, and in a
form, to be agreed by the Parties. Additionally, the Parties recognize that each
Party may from time to time desire to issue

52

--------------------------------------------------------------------------------

press releases and make other public statements or public disclosures (each, a
“Public Statement”) in respect of this Agreement, including the Development or
Commercialization of Licensed Products in the Territory.  If Licensee desires to
make a Public Statement, it shall provide Ocular a copy of such Public Statement
at least [**] prior to the date it desires to make such public disclosure.
Licensee shall not issue a Public Statement without Ocular’s prior written
approval, which advance approval shall not be unreasonably withheld, conditioned
or delayed. Once any public statement or public disclosure has been approved by
Ocular in accordance with the prior sentence, then Licensee may appropriately
communicate information contained in such permitted statement or disclosure.
Notwithstanding anything to the contrary in this Section 12.04, nothing in this
Section 12.04 shall be deemed to limit either Party’s rights under Section
12.03.

Section 12.05Publications.  Except for disclosures permitted pursuant to Section
12.02, Section 12.03 or Section 12.04, if Licensee wishes to make a publication
or public presentation with respect to its Commercialization of any Licensed
Product in the Field in the Territory, Licensee shall deliver to Ocular a copy
of the proposed written publication or presentation within [**] prior to
submission for publication or presentation. Ocular shall have the right (a) to
require modifications to the publication or presentation for patent or any other
business reasons, and Licensee will remove all of Ocular’s Confidential
Information if requested by Ocular and (b) to require a reasonable delay in
publication or presentation in order to protect patentable information. If
Ocular requests a delay, then Licensee shall delay submission or presentation
for a period of [**] (or such shorter period as may be mutually agreed by the
Parties) to enable Ocular to file patent applications protecting Ocular’ rights
in such information. For clarity, Licensee shall not make any publication or
public presentation (i) with respect to the Development or Manufacturing of the
Licensed Products; or (ii) which includes any CMC data related to the Licensed
Products, in each case without Ocular’s prior written consent, which Ocular may
withhold in its sole discretion.

Section 12.06Injunctive Relief.  Each Party acknowledges and agrees that there
may be no adequate remedy at law for any breach of its obligations under this
ARTICLE XII, that any such breach may result in irreparable harm to the other
Party and, therefore, that upon any such breach or any threat thereof, such
other Party may seek appropriate equitable relief in addition to whatever
remedies it might have at law, without the necessity of showing actual damages.

ARTICLE XIII



INDEMNIFICATION

Section 13.01Indemnification by Ocular.  Ocular shall indemnify, hold harmless
and defend Licensee and its Affiliates, and their respective directors,
officers, consultants, agents, contractors and employees (the “Licensee
Indemnitees”) from and against any and all Third Party suits, claims, actions,
demands, liabilities, expenses, costs, damages, deficiencies, obligations or
losses (including reasonable attorneys’ fees, court costs, witness fees,
damages, judgments, fines and amounts paid in settlement) (“Losses”) to the
extent that such Losses arise out of (a) any

53

--------------------------------------------------------------------------------

breach of this Agreement by Ocular, (b) the Development, Manufacture (excluding
Losses arising out of infringement of Third Party Patent Rights) or
Commercialization of any Licensed Product by or on behalf of any Ocular Entity
or (c) the gross negligence or willful misconduct of any Ocular Indemnitee.
 Notwithstanding the foregoing, Ocular shall not have any obligation to
indemnify the Licensee Indemnitees to the extent that the applicable Losses
arise out of the scenarios set forth in Section 13.02(a), Section 13.02(b) or
Section 13.02(c) below.

Section 13.02Indemnification by Licensee.  Licensee shall indemnify, hold
harmless and defend Ocular and its Affiliates, and their respective directors,
officers, consultants, agents, contractors and employees (the “Ocular
Indemnitees”) from and against any and all Losses, to the extent that such
Losses arise out of (a) any breach of this Agreement by Licensee, (b) the
Development or Commercialization of any Licensed Product by or on behalf of any
Licensee Entity or (c) the gross negligence or willful misconduct of any
Licensee Indemnitee.  Notwithstanding the foregoing, Licensee shall not have any
obligation to indemnify the Ocular Indemnitees to the extent that the applicable
Losses arise out of the scenarios set forth in Section 13.01(a), Section
13.01(b) or Section 13.01(c) above.

Section 13.03Procedure.  In the event of a claim by a Third Party against a
Licensee Indemnitee or Ocular Indemnitee entitled to indemnification under this
Agreement (“Indemnified Party”), the Indemnified Party shall promptly notify the
Party obligated to provide such indemnification (“Indemnifying Party”) in
writing of the claim and the Indemnifying Party shall undertake and solely
manage and control, at its sole expense, the defense of the claim and its
settlement.  The Indemnified Party shall cooperate with the Indemnifying Party.
 The Indemnified Party may, at its option and expense, be represented in any
such action or proceeding by counsel of its choice.  The Indemnifying Party
shall not be liable for any litigation costs or expenses incurred by the
Indemnified Party without the Indemnifying Party’s written consent.  The
Indemnifying Party shall not settle any such claim unless such settlement fully
and unconditionally releases the Indemnified Party from all liability relating
thereto and does not impose any obligations on the Indemnified Party, unless the
Indemnified Party otherwise agrees in writing.  No Indemnified Party may settle
any claim for which it is being indemnified under this Agreement without the
Indemnifying Party’s prior written consent.

Section 13.04Insurance.  Licensee shall, at its own expense, obtain and maintain
insurance with a reputable insurance carrier with respect to the Licensee
Entities’ Development and Commercialization of Licensed Products in the Field in
the Territory under this Agreement in such type and amount and subject to such
deductibles and other limitations as biopharmaceutical companies in the
Territory customarily maintain with respect to the Development and
Commercialization of similar products.  Such insurance policy shall provide
product liability coverage and broad form contractual liability coverage for
Licensee’s indemnification obligations under this Agreement and shall name the
Ocular Indemnitees as additional insureds.  Licensee shall provide a copy of
such insurance policy to Ocular upon reasonable request by Ocular.  Licensee
shall provide Ocular with written notice at least [**] prior to any
cancellation, non-renewal or material change in such insurance.  If Licensee
does not obtain replacement insurance providing comparable coverage within such
[**] period, Ocular

54

--------------------------------------------------------------------------------

shall have the right to terminate this Agreement effective at the end of such
[**] period without notice or any additional waiting periods.  This Section
13.04 shall survive expiration or termination of this Agreement and last until
[**] after the last sale of any Licensed Product in the Field in the Territory
by any Licensee Entity.

ARTICLE XIV



TERM AND TERMINATION

Section 14.01Term.  The term of this Agreement shall begin on the Effective Date
and, unless earlier terminated in accordance with the terms of this ARTICLE XIV
(Term and Termination), will expire upon the expiration of the last-to-expire
Royalty Term (the “Term”).

Section 14.02Termination for Breach.  Subject to the terms and conditions of
this Section 14.02 (Termination for Breach), a Party (the “Non-Breaching Party”)
shall have the right, in addition to any other rights and remedies available to
such Party at law or in equity, to terminate this Agreement in the event the
other Party (the “Breaching Party”) is in material breach of its obligations
under this Agreement.  The Non-Breaching Party shall first provide written
notice to the Breaching Party, which notice shall identify with particularity
the alleged breach (the “Breach Notice”).  With respect to material breaches of
any payment provision hereunder, the Breaching Party shall have a period of [**]
after such Breach Notice is provided to cure such breach.  With respect to all
other breaches, the Breaching Party shall have a period of [**] after such
Breach Notice is provided to cure such breach.  If such breach is not cured
within the applicable period set forth above, the Non-Breaching Party may, at
its election, terminate this Agreement upon written notice to the Breaching
Party, provided that, in the event the Breaching Party disputes such allegation
of breach, for so long as the Breaching Party continues to dispute such
allegation in good faith, the termination shall not become effective unless and
until such dispute is resolved in such Non-Breaching Party’s favor.  The waiver
by either Party of any breach of any term or condition of this Agreement shall
not be deemed a waiver as to any subsequent or similar breach.

Section 14.03Termination for Bankruptcy and Rights in Bankruptcy.

(a)To the extent permitted under applicable Law, if, at any time during the
Term, an Event of Bankruptcy (as defined below) relating to either Party (the
“Bankrupt Party”) occurs, the other Party (the “Other Party”) shall have, in
addition to all other legal and equitable rights and remedies available to such
Party, the option to terminate this Agreement upon [**] written notice to the
Bankrupt Party. It is agreed and understood that, if the Other Party does not
elect to terminate this Agreement upon the occurrence of an Event of Bankruptcy,
except as may otherwise be agreed with the trustee or receiver appointed to
manage the affairs of the Bankrupt Party, the Other Party shall continue to make
all payments required of it under this Agreement as if the Event of Bankruptcy
had not occurred, and the Bankrupt Party shall not have the right to terminate
any license granted herein.  The term “Event of Bankruptcy” means:  (a) filing
in any court or agency pursuant to any statute or regulation of any state or
country, a petition in bankruptcy or insolvency or for reorganization or for an
arrangement or for the appointment of a receiver or trustee of the Bankrupt
Party or of its assets or (b) being served

55

--------------------------------------------------------------------------------

with an involuntary petition against the Bankrupt Party, filed in any insolvency
proceeding, where such petition is not dismissed within [**] after the filing
thereof.

(b)All rights and licenses granted under or pursuant to this Agreement by
Licensee and Ocular are and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code or any analogous provisions in any
other country or jurisdiction, licenses of right to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code.  The Parties agree that
the Parties, as licensees of such rights under this Agreement, shall retain and
may fully exercise all of their rights and elections under the U.S. Bankruptcy
Code or any analogous provisions in any other country or jurisdiction.  The
Parties further agree that, in the event of the commencement of a bankruptcy
proceeding by or against either Party under the U.S. Bankruptcy Code or any
analogous provisions in any other country or jurisdiction, the Party hereto that
is not a Party to such proceeding shall be entitled to a complete duplicate of
(or complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, which, if not already in the
non-subject Party’s possession, shall be promptly delivered to it (i) upon any
such commencement of a bankruptcy proceeding upon the non-subject Party’s
written request therefor, unless the Party subject to such proceeding elects to
continue to perform all of its obligations under this Agreement or (ii) if not
delivered under clause (i) above, following the rejection of this Agreement by
or on behalf of the Party subject to such proceeding upon written request
therefor by the non-subject Party.  The Parties acknowledge and agree that
payments made under Section 8.02 (Clinical Development Milestone and Clinical
Development Support Payments) or Section 8.03 (Commercial Milestone Payments) or
pursuant to any Supply Agreement shall not (x) constitute royalties within the
meaning of Section 365(n) of the U.S. Bankruptcy Code or any analogous
provisions in any other country or jurisdiction or (y) relate to licenses of
intellectual property hereunder.

Section 14.04Termination on Ocular’s Change in Control. In the event of a Change
in Control of Ocular or any global licensing agreement with a Third Party which
includes any Jurisdiction, Ocular shall have the right to terminate this
Agreement and redeem all rights licensed by Ocular to Licensee hereunder at a
redemption price of, [**] percent ([**]%) of the upfront and milestone payments
Licensee has actually paid to Ocular under Section 8.01, Section 8.02 and
Section 8.03, plus any costs and expenses that have been incurred and accrued by
Licensee. Such right shall be exercisable by Ocular within [**] after the
closing of such Change in Control transaction upon [**] written notice to
Licensee, and such redemption price shall be due and payable concurrent with
such notice.

Section 14.05Termination at Will by Licensee. At any time after completion of
the Phase 3 Clinical Trial for OTX-TIC, Licensee may terminate this Agreement
for any or no reason upon giving three (3) months’ notice to Ocular.

Section 14.06Effect of Termination.

(a)In the event of any termination (but not expiration) of this Agreement, the
following shall apply:

56

--------------------------------------------------------------------------------

(i)All license grants in this agreement from Ocular to Licensee shall
immediately terminate;

(ii)Licensee shall cease using the Ocular Technology and return all inventory of
the Product Materials to Ocular, together with all copies of the Ocular Know-How
and other Confidential Information of Ocular in the possession or control of
Licensee or any of its Representatives;

(iii)Licensee shall, at Ocular’s written request, to the extent feasible under
applicable Law, promptly: (A) assign and transfer to Ocular all confidentiality
and other agreements, and Arising IP solely relating to any Licensed Product,
and solely to the extent in any Licensee Entity’s possession or control; (B)
assign and transfer to Ocular all Regulatory Filings and Regulatory Approvals
for the Licensed Product in the Territory Controlled by the Licensee Entities;
(C) disclose to Ocular all documents embodying the foregoing that are in any
Licensee Entity’s possession or control or that any Licensee Entity is able to
obtain using reasonable efforts; and (D) provide to Ocular a copy of all
Licensee Product Data then in the possession of Licensee and any other Licensee
Entity;

(iv)At Ocular’s request, Licensee shall promptly take all action that may be
reasonably required to transfer all customer lists, promotional materials and
any other information it has generated for selling the Licensed Product in the
Territory, as well as any remaining inventories of Licensed Product to Ocular or
a Third Party designated by Ocular.  In addition, Licensee shall promptly
transfer to Ocular or to the legal entity designated by Ocular all documents
Controlled by Licensee relating to the Licensed Product and Licensee Regulatory
Documents (including Regulatory Approvals) necessary for a smooth transition of
the right of Licensee to sell Licensed Product back to Ocular; all rights
granted by Ocular to Licensee (including to any Licensee Entity) under this
Agreement shall revert to Ocular (and Licensee shall reasonably cooperate with
Ocular (or its designated Ocular Entities) to take all necessary steps, at
Ocular’s option, to cancel or transfer to Ocular all registrations made by
Licensee, if any, of any Trademark associated with any Licensed Product;

(v)Licensee (including each Licensee Entity) shall cease forthwith the use of
all samples, advertising and promotional literature, technical data, point of
sale and other material relating to the Licensed Product and in the possession
or under the control of Licensee, or any Licensee Entity and its sales
representatives, and shall destroy them and certify such destruction to Ocular
in writing.  Licensee shall also cease immediately the use of any Internet
website relating to the Licensed Product as well as any Trademark associated
with any Licensed Product;

(vi)Licensee hereby grants, and shall cause each Licensee Entity to grant, to
Ocular an exclusive (even as to Licensee and each Licensee Entity),
royalty-free, worldwide, sublicensable, transferable, perpetual, irrevocable,
royalty-free license under Licensee Technology as set forth in Section 2.01(b);

57

--------------------------------------------------------------------------------

(vii)The rights to the Licensee Product Data granted to Ocular under Section
2.05(a) shall be deemed automatically revised to be worldwide;

(viii)The costs associated with the activities set forth in subsections (a)(ii),
(a)(iii) and (a)(iv) of this Section 14.04 shall be borne by (A) Licensee, in
the event of termination of this Agreement by Ocular pursuant to Section 14.02
or Section 14.03; (B) Ocular in the event of termination of this Agreement by
Licensee pursuant to Section 14.02 or Section 14.03; (C) Ocular in the event of
termination of this Agreement by Ocular pursuant to Section 14.04; and (D)
Licensee in the event of termination of this Agreement by Licensee pursuant to
Section 14.05; and

(ix)Notwithstanding any expiration or termination of this Agreement, the Safety
Data Exchange Agreement (with respect to Licensee’s obligations thereunder)
shall continue in accordance with its terms.

Section 14.07Survival; Accrued Rights.  The following articles and sections of
this Agreement shall survive expiration or early termination for any reason:
ARTICLE I, Section 2.01(b), Section 4.02 (solely with respect to applicable
payment obligations accrued prior to termination or expiration), Section 5.01
(solely with respect to applicable payment obligations accrued prior to
termination or expiration), ARTICLE VIII (solely with respect to applicable
payment obligations accrued prior to termination or expiration), Section 9.01,
Section 11.07, Section 11.08, ARTICLE XII, ARTICLE XIII, Section 14.03(b),
Section 14.06, Section 14.07, ARTICLE XV, ARTICLE XVI and ARTICLE XVII.  In any
event, expiration or termination of this Agreement shall not relieve either
Party of any liability which accrued hereunder prior to the effective date of
such expiration or termination nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement, nor prejudice either Party’s right to obtain
performance of any obligation.

ARTICLE XV



DISPUTE RESOLUTION; GOVERNING LAW

Section 15.01Arbitration.  Subject to Section 15.01(d), any disputes, claims or
controversies in connection with this Agreement, including any questions
regarding its formation, existence, validity, enforceability, performance,
interpretation, breach or termination, that are not resolved in accordance with
ARTICLE III and not subject to a Party’s final decision-making authority in
accordance with ARTICLE III (except with regard to a dispute, claim or
controversy with respect to which Party has final decision-making authority
thereunder) shall be referred to and finally resolved by binding arbitration
under the American Arbitration Association  (“AAA”) in accordance with its
Commercial Arbitration Rules (the “Rules”), which



58

--------------------------------------------------------------------------------

rules are deemed to be incorporated by reference into this Section 15.01, in the
manner described below:

(a)Arbitration Request.  If a Party intends to begin an arbitration to resolve a
dispute arising under this Agreement, such Party shall provide written notice
(the “Arbitration Request”) to the other Party of such intention and the issues
for resolution.  Any such dispute that is not to be resolved in accordance with
Section 15.01(d) shall be resolved in accordance with Section 15.01(c), any such
dispute that relates to validity or enforceability of a Patent Right shall be
resolved in accordance with Section 15.01(d).

(b)Additional Issues.  Within [**] after the receipt of an Arbitration Request,
the other Party may, by written notice, add additional issues for resolution.

(c)General Arbitration Procedure for Disputes.  The seat of arbitration will be
in New York, New York unless other venue is agreed upon by Parties, and it will
be conducted in the English language. The arbitrators may not decide based on
equity. Unless agreed by the Parties to choose a single common arbitrator, the
arbitration will be conducted by three (3) arbitrators, with one (1) appointed
by each Party, according to the Rules. The two (2) arbitrators appointed by the
Parties will by mutual agreement appoint the third arbitrator, who will preside
over the arbitration. Any dispute or omission regarding the appointment of the
arbitrators by the Parties, as well as the choice of the third arbitrator, will
be resolved by the AAA. The arbitral award shall be final, definitive and
binding on the Parties and their successors.  The Parties reserve the right to
apply to a competent judicial court to obtain urgent remedies to protect rights
before establishment of the arbitration panel, without such recourse being
considered as a waiver of arbitration. Except as otherwise determined by the
arbitrators, the Parties shall each bear half of the fees and expenses of the
arbitrators and AAA, and each Party shall bear the costs and fees of its
attorneys. Nothing in this Agreement shall be deemed as preventing either Party
from seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the Parties and the subject matter of the dispute as
necessary to protect either Party’s name, Confidential Information, Know-How,
intellectual property rights or any other proprietary right or otherwise to
avoid irreparable harm.  If the issues in dispute involve scientific or
technical matters, any arbitrators chosen hereunder shall have educational
training or experience sufficient to demonstrate a reasonable level of knowledge
in the field of biotechnology and pharmaceuticals.  Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The Parties intend that each award rendered by an Arbitrator hereunder
shall be entitled to recognition and enforcement under the United Nations
Convention on the Recognition and Enforcement of Arbitral Awards (New York,
1958).

(d)Intellectual Property Disputes.  Unless otherwise agreed by the Parties, a
dispute between the Parties relating to the validity or enforceability of any
Patent Right shall not be subject to arbitration and shall be submitted to a
court or patent office of competent jurisdiction in the relevant country or
jurisdiction in which such patent was issued or, if not issued, in which the
underlying patent application was filed.

59

--------------------------------------------------------------------------------

Section 15.02Choice of Law.  This Agreement and all amendments, modifications,
alterations, or supplements hereto, and the rights of the Parties hereunder,
shall be construed under and governed by the Laws of the State of New York,
exclusive of its conflicts of laws principles.

Section 15.03Language.  This Agreement has been prepared in the English language
and the English language shall control its interpretation.  All consents,
notices, reports and other written documents to be delivered or provided by a
Party under this Agreement shall be in the English language, and in the event of
any conflict between the provisions of any document and the English language
translation thereof, the terms of the English language translation shall
control.

ARTICLE XVI



ASSIGNMENT AND ACQUISITIONS

Section 16.01Assignment.

(a)Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by either Party (and, for these purposes, a merger,
sale of assets, operation of law or other transaction shall be deemed an
assignment) without the prior written consent of the other Party.
 Notwithstanding the foregoing, either Party may, without the other Party’s
written consent, assign this Agreement and its rights and obligations hereunder
in whole or in part to (i) an Affiliate of such Party or (ii) a Third Party that
acquires, by or otherwise in connection with, a merger, sale of assets or
otherwise, all or substantially all of the business of such Party to which the
subject matter of this Agreement relates; provided that the assignee agrees in
writing to assume all of such Party’s obligations under this Agreement. The
assigning Party will remain responsible for the performance by its assignee of
this Agreement or any obligations hereunder so assigned.

(b)The terms of this Agreement will be binding upon and will inure to the
benefit of the successors, heirs, administrators and permitted assigns of the
Parties.  Any purported assignment in violation of this Section 16.01 will be
null and void ab initio.

Section 16.02Acquisitions.  Each Party agrees that, in the event that a Party
(the “Acquired Party”) is acquired through a Change in Control by one or more
persons or entities (collectively, the “Acquirer”), the Acquired Party shall be
deemed not to “Control” for purposes of this Agreement, and the non-Acquired
Party shall not obtain any rights or access under this Agreement to, any
Know-How or Patent Rights owned by or licensed to such Acquirer, or any of such
Acquirer’s Affiliates that were not Affiliates of the Acquired Party immediately
prior to the consummation of such Change in Control (“Existing Acquirer
Affiliates”), that were not already within Ocular Technology (if the Acquired
Party is Ocular) or Licensee Technology (if the Acquired Party is Licensee)
immediately prior to the consummation of such Change in Control.  Each Party
shall notify the other Party promptly after any Change in Control of such Party.

60

--------------------------------------------------------------------------------

ARTICLE XVII



MISCELLANEOUS

Section 17.01Force Majeure.  Subject to the terms of each In-License Agreement,
If either Party shall be delayed, interrupted in or prevented from the
performance of any obligation hereunder by reason of force majeure, which may
include any act of God, fire, flood, earthquake, war (declared or undeclared),
public disaster, act of terrorism, government action, strike or labor
differences, in each case outside of such Party’s reasonable control, such Party
shall not be liable to the other therefor, and the time for performance of such
obligation shall be extended for a period equal to the duration of the force
majeure event which occasioned the delay, interruption or prevention.  The Party
invoking the force majeure rights of this Section 17.01 must notify the other
Party by courier or overnight dispatch (e.g., Federal Express) within a period
of [**] after both the first and last day of the force majeure event unless the
force majeure event renders such notification impossible, in which case
notification will be made as soon as possible.  If the delay resulting from the
force majeure event exceeds [**], the other Party may terminate this Agreement
immediately upon written notice to the Party invoking the force majeure rights
of this Section 17.01.

Section 17.02Entire Agreement.  This Agreement, together with the exhibits and
schedules attached hereto, constitutes the entire agreement between Ocular or
any of its Affiliates, on the one hand, and Licensee or any of its Affiliates,
on the other hand, with respect to the subject matter hereof, supersedes all
prior understandings and writings between Ocular or any of its Affiliates, on
the one hand, and Licensee or any of its Affiliates, on the other hand relating
to such subject matter, including the Confidentiality Agreement, and, subject to
Section 12.01, shall not be modified, amended or terminated, except by another
agreement in writing executed by the Parties.

Section 17.03Severability.  If, under applicable Law, any provision of this
Agreement is invalid or unenforceable, or otherwise directly or indirectly
affects the validity of any other material provision of this Agreement (such
invalid or unenforceable provision, a “Severed Clause”), it is mutually agreed
that this Agreement shall endure except for the Severed Clause.  The Parties
shall consult one another and use their reasonable efforts to agree upon a valid
and enforceable provision that is a reasonable substitute for the Severed Clause
in view of the intent of this Agreement.

Section 17.04Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be mailed by internationally recognized
express delivery service, or sent by facsimile and confirmed by mailing, as
follows (or to such other address as the Party to whom notice is to be given may
have furnished to the other Party in writing in accordance herewith):

If to Ocular:

General Counsel

61

--------------------------------------------------------------------------------

Ocular Therapeutix

24 Crosby Drive

Bedford, MA 01730

Attention: General Counsel

Facsimile: +1-781-275-7562

With a copy to (which shall not constitute notice for purposes of this
Agreement):

WilmerHale LLP

60 State Street

Boston, Massachusetts 02109
Attention: Steven D. Barrett, Esq.
Facsimile: (617) 526-5000

If to Licensee:

Affamed Therapeutics Limited

Room 3306-3307

Two Exchange Square

8 Connaught

Hong Kong

With a copy to (which shall not constitute notice for purposes of this
Agreement):

Cooley LLP

3175 Hanover Street

Palo Alto, California 94304-1130

Attn: Lila Hope, Esq.

Office: (650) 843-5735

Facsimile: (650) 849-7400

Any such notice shall be deemed to have been given (a) when delivered if
personally delivered, (b) on receipt if sent by overnight courier or (c) on
receipt if sent by mail.

Section 17.05Agency.  Neither Party is, nor will be deemed to be a partner,
employee, agent or representative of the other Party for any purpose.  Each
Party is an independent contractor of the other Party.  Neither Party shall have
the authority to speak for, represent or obligate the other Party in any way
without prior written authority from the other Party.

Section 17.06No Waiver.  Any omission or delay by either Party at any time to
enforce any right or remedy reserved to it, or to require performance of any of
the terms, covenants or provisions hereof, by the other Party, shall not
constitute a waiver of such Party’s rights to the future enforcement of any of
its rights under this Agreement.  Any waiver by a Party of a particular breach
or default by the other Party shall not operate or be construed as a waiver of
any subsequent breach or default by the other Party.

62

--------------------------------------------------------------------------------

Section 17.07Cumulative Remedies.  Except as may be expressly set forth herein,
no remedy referred to in this Agreement is intended to be exclusive, but each
shall be cumulative and in addition to any other remedy referred to in this
Agreement or otherwise available under law or in equity.

Section 17.08Third Party Beneficiary Rights.  This Agreement is not intended to
and shall not be construed to give any Third Party any interest or rights
(including any Third Party beneficiary rights) with respect to or in connection
with any agreement or provision contained herein or contemplated hereby, other
than (a) to the extent provided in Section 13.01, the Licensee Indemnitees and
(b) to the extent provided in Section 13.02, the Ocular Indemnitees.

Section 17.09Performance by Affiliates, Sublicensees or Subcontractors.  To the
extent that this Agreement imposes any obligation on any Licensee Entity,
Licensee shall cause such Licensee Entity to perform such obligation.  Either
Party may use one or more of its Affiliates to perform its obligations and
duties hereunder; provided that such Party so notifies the other Party in
writing and provided, further, that such Party shall remain liable hereunder for
the prompt payment and performance of all of its obligations hereunder.

Section 17.10Counterparts.  This Agreement may be executed in counterparts, all
of which taken together shall be regarded as one and the same instrument.

[Signature page follows]







63

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement through their duly
authorized representatives to be effective as of the Effective Date.

OCULAR THERAPEUTIX, INC.





By:

/s/ Antony Mattessich



Name:

Antony Mattessich



Title:

President & Chief Executive Officer



AFFAMED THERAPEUTICS LIMITED

By:

/s/ Dr. Dayao Zhao



Name:

Dr. Dayao Zhao



Title:

Chief Executive Officer





--------------------------------------------------------------------------------